                   Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 1 of 64




                                  EXHIBIT A TO ORDER
                                   Asset Purchase Agreement




DOCS_DE:230774.3 31271/001
Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 2 of 64
Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 3 of 64
Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 4 of 64
Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 5 of 64
Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 6 of 64
Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 7 of 64
Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 8 of 64
Case 19-11938-LSS   Doc 366-1   Filed 12/29/20   Page 9 of 64
Owners         Case Ref.   Country   Case Status              Title      Application No.   Application Date   Registration No.   Registration Date   Goods/Services(All)
                                                                                                                                                     0 - Testing and screening kit comprising instruction
                                                                                                                                                     card, return mailer, sealable baggie, swabs, tubes,
                                     Registered - Not to be                                                                                          napkin and plastic tray for obtaining and sequencin
uBiome, Inc.   728183/CA   Canada                             SMARTGUT   1827738              3/16/2017       TMA1007009            10/18/2018
                                     renewed                                                                                                         human microbiome samples




                                                                                                                                                     35 - Recruiting services, namely, recruiting researc
                                                                                                                                                     subjects to participate in scientific studies and
                                                                                                                                                     research in the field of microbiota.
                                                                                                                                                     41 - Providing an online resource center, namely,
                                                                                                                                                     online articles, blogs and papers in the field of
                                                                                                                                                     human microbiota; providing on-line publications in
                                                                                                                                                     the nature of articles, blogs and papers in the field
                                                                                                                                                     of human microbiota.
                                                                                                                                                     42 - Providing a scientific research website that
                                                                                                                                                     provides databases that contain information on
                                                                                                                                                     human microbiota compiled from users whose
                                                                                                                                                     microbiota have been tested, analyzed and
                                     Registered - Not to be
uBiome, Inc.   512360/CA   Canada                             UBIOME     1721893               4/1/2015       TMA1006894            10/17/2018       organized; providing a website featuring technology
                                     renewed
                                                                                                                                                     that allows users to submit and analyze scientific
                                                                                                                                                                                                                 Case 19-11938-LSS




                                                                                                                                                     data, perform and review scientific studies, publish
                                                                                                                                                     articles, review the articles of others, and generate,
                                                                                                                                                     test, review and verify scientific hypotheses all in
                                                                                                                                                     the field of human microbiota; scientific study and
                                                                                                                                                     research in the field of human microbiota.
                                                                                                                                                     44 - Providing a health and medical website that
                                                                                                                                                     provides databases that contain information on
                                                                                                                                                     human microbiota compiled from users whose
                                                                                                                                                     microbiota have been tested, analyzed and
                                                                                                                                                     organized.
                                                                                                                                                                                                                 Doc 366-1




                                                                                                                                                     35 - Recruiting services, namely, recruiting researc
                                                                                                                                                     subjects to participate in scientific studies and
                                                                                                                                                     research in the field of microbiota.
                                                                                                                                                     41 - Providing on-line publications in the nature of
                                                                                                                                                     articles, blogs and papers in the field of human
                                                                                                                                                     microbiota.
                                                                                                                                                     42 - Providing information services on scientific
                                                                                                                                                                                                                 Filed 12/29/20




                                                                                                                                                     research website that provides databases that
                                                                                                                                                     contain information on human microbiota compiled
                                                                                                                                                     from users whose microbiota have been tested,
                                                                                                                                                     analyzed and organized; website creation services
                                                                                                                                                     providing technology that allows users to submit
                                     Registered - Not to be
uBiome, Inc.   726600/CL   Chile                              UBIOME     1224981              10/7/2016       1258939                9/11/2017       and analyze scientific data, perform and review
                                     renewed
                                                                                                                                                     scientific studies, publish articles, review the articles
                                                                                                                                                     of others, and generate, test, review and verify
                                                                                                                                                     scientific hypotheses all in the field of human
                                                                                                                                                     microbiota; scientific study and research in the field
                                                                                                                                                     of human microbiota.
                                                                                                                                                     44 - Providing health and medical care information
                                                                                                                                                     by medical professionals through specialized web
                                                                                                                                                                                                                 Page 10 of 64




                                                                                                                                                     sites offering a database that obtain information on
                                                                                                                                                     human microbiota, compiled from users whose
                                                                                                                                                     microbiota have been previously tested, analyzed
                                                                                                                                                     and organized.
                                                                                                                                       35 - Recruiting services, namely, recruiting researc
                                                                                                                                       subjects to participate in scientific studies and
                                                                                                                                       research in the field of micro biota
                                                                                                                                       41 - Providing an online resource center, namely,
                                                                                                                                       online articles, biogs and papers in the field of
                                                                                                                                       human microbiota; providing on-line publications in
                                                                                                                                       the nature of articles, blogs and papers in the field
                                                                                                                                       of
                                                                                                                                       human microbiota
                                                                                                                                       42 - Providing a scientific research website that
                                                                                                                                       provides databases that contain information on
                                                                                                                                       human microbiota compiled from users whose
                                                   Registered - Not to be                                                              microbiota have been tested, analyzed and
uBiome, Inc.   512361/HK    Hong Kong                                       UBIOME     303350925   3/27/2015   303350925   3/27/2015
                                                   renewed                                                                             organized; providing a website featuring technology
                                                                                                                                       that allows users to submit and analyze scientific
                                                                                                                                       data, perform and review scientific studies, publish
                                                                                                                                       articles, review the articles of others, and generate,
                                                                                                                                       test, review and verify scientific hypotheses all in
                                                                                                                                       the field of human microbiota; scientific study and
                                                                                                                                       research in the field of human microbiota
                                                                                                                                       44 - Providing a health and medical website that
                                                                                                                                       provides databases that contain information on
                                                                                                                                                                                                Case 19-11938-LSS




                                                                                                                                       human microbiota compiled from users whose
                                                                                                                                       microbiota have been tested, analyzed and
                                                                                                                                       organized




                                                                                                                                       09 - Downloadable computer programs for using
                                                                                                                                                                                                Doc 366-1




                                                                                                                                       the internet and the world wide web to access
                                                                                                                                       publications, databases, and information in the field
                                                                                                                                       of human health relating to respiratory, influenza
                                                                                                                                       and associated health conditions; downloadable
                                                                                                                                       electronic publications in the nature of articles and
                                                                                                                                       papers in the field of human health relating to
                                                                                                                                       respiratory, influenza and associated health
                                                                                                                                       conditions; computer software and mobile
                                                                                                                                       applications that enable users to upload personal
                                                                                                                                       health data and track such data for individual use
                                                                                                                                       and health; computer software and mobile
                                                                                                                                       applications for use on smartwatches that enable
                                                                                                                                       users to upload personal health data and track such
                                                                                                                                       data for individual use and health
                                                                                                                                                                                                Filed 12/29/20




                                                   Registered - Not to be                                                              10 - Medical testing and screening kit for monitoring
uBiome, Inc.   741904/MAP   Madrid Protocol (TM)                            SMARTFLU   1475790     2/5/2019    1475790     2/5/2019
                                                   renewed                                                                             influenza and respiratory related health conditions
                                                                                                                                       comprising instruction card, return mailer, sealable
                                                                                                                                       baggie, swabs, tubes, napkin and plastic tray for
                                                                                                                                       obtaining and sequencing human samples
                                                                                                                                       42 - Hosting a website featuring technology that
                                                                                                                                       allows users to submit and analyze scientific data,
                                                                                                                                       perform and review scientific studies, publish
                                                                                                                                       articles, review the articles of others, and generate,
                                                                                                                                       test, review and verify scientific hypotheses all in
                                                                                                                                       the fields of medicine, science, microbiology,
                                                                                                                                       health, and the prevention, treatment and
                                                                                                                                       management of illness; scientific study and
                                                                                                                                                                                                Page 11 of 64




                                                                                                                                       research in the fields of medicine, science,
                                                                                                                                       microbiology, health, and the prevention, treatment
                                                                                                                                       and management of illness.
                                                                                                                                    09 - Human microbiome collection kit comprising
                                                                                                                                    test tubes, swabs, a plastic laboratory tray, napkin,
                                                                                                                                    sealable plastic bag, instruction card, and return
                                                                                                                                    mailer for laboratory testing and research screening
                                                                                                                                    of human microbiome through sequencing of same.
                                                                                                                                    10 - Testing kit for human microbiome collection
                                                                                                                                    and screening of human microbiome through
                                                                                                                                    sequencing of same for determining a person's
                                                                                                                                    microbiome and means to keep it in balance,
                                                                                                                                    comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                                    sealable plastic bag, instruction card, and return
                                                                                                                                    mailer.
                                                                                                                                    42 - Providing a scientific research information in
                                                                                                                                    the fields of medicine, science, microbiologY.,
                                                   Registered - Not to be                                                           health and the prevention, treatment and
uBiome, Inc.   741905/MAP   Madrid Protocol (TM)                            SMARTGUT   1480078    2/5/2019    1480078   2/5/2019
                                                   renewed                                                                          management of Illness, via a website and
                                                                                                                                    databases; hosting a website featuring technology
                                                                                                                                    that allows users to submit and analyze scientific
                                                                                                                                    data, perform and review scientific studies, publish
                                                                                                                                    articles, review the articles of others, and Qenerate
                                                                                                                                    test, review and verify scientific hypotheses allm
                                                                                                                                                                                              Case 19-11938-LSS




                                                                                                                                    the fields of medicine, science, microbiology, health
                                                                                                                                    and the prevention, treatment and management of
                                                                                                                                    illness; scientific study and research in the fields of
                                                                                                                                    medicine, science, microbiology, health and the
                                                                                                                                    prevention, treatment and management of illness;
                                                                                                                                    providing scientific information via databases in the
                                                                                                                                    field of microbiology for the prevention, treatment,
                                                                                                                                    and management of illnesses.
                                                                                                                                                                                              Doc 366-1




                                                                                                                                    10 - Human microbiome collection kit comprising
                                                                                                                                    test tubes, swabs, plastic tray and sealable plastic
                                                                                                                                    bag for medical testing and screening of human
                                                                                                                                    microbiome through sequencing of same for
                                                                                                                                    determining a person's microbiome and means to
                                                                                                                                    keep it in balance.
                                                                                                                                    09 - Human microbiome collection kit comprising
                                                   Registered - Not to be
uBiome, Inc.   728182/MAP   Madrid Protocol (TM)                            SMARTGUT   A0065562   3/10/2017   1390473   3/10/2017   test tubes, swabs, plastic tray and sealable plastic
                                                   renewed
                                                                                                                                    bag for laboratory testing and research screening
                                                                                                                                                                                              Filed 12/29/20




                                                                                                                                    of human microbiome through sequencing of same
                                                                                                                                    16 - Human microbiome collection kit comprising
                                                                                                                                    napkin; instruction card; return mailer for laboratory
                                                                                                                                    testing and research screening of human
                                                                                                                                    microbiome through sequencing of same.
                                                                                                                                                                                              Page 12 of 64
                                                                                                                                       35 - Recruiting services, namely, recruiting researc
                                                                                                                                       subjects to participate in scientific studies and
                                                                                                                                       research in the field of microbiota
                                                                                                                                       41 - Providing an online resource center, namely,
                                                                                                                                       online articles, blogs and papers in the field of
                                                                                                                                       human microbiota; providing on-line publications in
                                                                                                                                       the nature of articles,
                                                                                                                                       blogs and papers in the field of human microbiota
                                                                                                                                       42 - Providing a scientific research website that
                                                                                                                                       provides databases that contain information on
                                                                                                                                       human microbiota compiled from users whose
                                                                                                                                       microbiota have been tested, analyzed and
                                                   Registered - Not to be
uBiome, Inc.   512359/MAP   Madrid Protocol (TM)                            UBIOME   A0049334     3/26/2015   1264186      3/26/2015   organized; providing a website featuring technology
                                                   renewed
                                                                                                                                       that allows users to submit and analyze scientific
                                                                                                                                       data, perform and review scientific studies, publish
                                                                                                                                       articles, review the articles of others, and generate,
                                                                                                                                       test, review and verify scientific hypotheses all in
                                                                                                                                       the field of human microbiota; scientific study and
                                                                                                                                       research in the field of human microbiota
                                                                                                                                       44 - Providing a health and medical website that
                                                                                                                                       provides databases that contain information on
                                                                                                                                       human microbiota compiled from users whose
                                                                                                                                                                                                Case 19-11938-LSS




                                                                                                                                       microbiota have been tested, analyzed and
                                                                                                                                       organized




                                                                                                                                       35 - RECRUITING SERVICES, NAMELY,
                                                                                                                                       RECRUITING RESEARCH SUBJECTS TO
                                                   Registered - Not to be
uBiome, Inc.   512362/ZA    South Africa                                    UBIOME   2015/08647   3/31/2015   2015/08647   3/31/2015   PARTICIPATE IN SCIENTIFIC STUDIES AND
                                                   renewed
                                                                                                                                       RESEARCH IN THE FIELD OF MICROBIOTA
                                                                                                                                                                                                Doc 366-1




                                                                                                                                       41 - PROVIDING AN ONLINE RESOURCE
                                                                                                                                       CENTER, NAMELY, ONLINE ARTICLES, BLOGS
                                                                                                                                       AND PAPERS IN THE FIELD OF HUMAN
                                                   Registered - Not to be                                                              MICROBIOTA; PROVIDING ON-LINE
uBiome, Inc.   512408/ZA    South Africa                                    UBIOME   2015/08648   3/31/2015   2015/08648   3/31/2015
                                                   renewed                                                                             PUBLICATIONS IN THE NATURE OF
                                                                                                                                       ARTICLES, BLOGS AND PAPERS IN THE
                                                                                                                                       FIELD OF HUMAN MICROBIOTA

                                                                                                                                       44 - PROVIDING A HEALTH AND MEDICAL
                                                                                                                                       WEBSITE THAT PROVIDES DATABASES THAT
                                                                                                                                       CONTAIN INFORMATION ON HUMAN
                                                   Registered - Not to be
uBiome, Inc.   512409/ZA    South Africa                                    UBIOME   2015/08650   3/31/2015   2015/08650   3/31/2015   MICROBIOTA COMPILED FROM USERS
                                                   renewed
                                                                                                                                       WHOSE MICROBIOTA HAVE BEEN TESTED,
                                                                                                                                                                                                Filed 12/29/20




                                                                                                                                       ANALYZED AND ORGANIZED


                                                                                                                                       42 - PROVIDING A SCIENTIFIC RESEARCH
                                                                                                                                       WEBSITE THAT PROVIDES DATABASES THAT
                                                                                                                                       CONTAIN INFORMATION ON HUMAN
                                                                                                                                       MICROBIOTA COMPILED FROM USERS
                                                                                                                                       WHOSE MICROBIOTA HAVE BEEN TESTED,
                                                                                                                                       ANALYZED AND ORGANIZED; PROVIDING A
                                                                                                                                       WEBSITE FEATURING TECHNOLOGY THAT
                                                                                                                                       ALLOWS USERS TO SUBMIT AND ANALYZE
                                                   Registered - Not to be
uBiome, Inc.   512410/ZA    South Africa                                    UBIOME   2015/08649   3/31/2015   2015/08649   3/31/2015   SCIENTIFIC DATA, PERFORM AND REVIEW
                                                   renewed
                                                                                                                                       SCIENTIFIC STUDIES, PUBLISH ARTICLES,
                                                                                                                                                                                                Page 13 of 64




                                                                                                                                       REVIEW THE ARTICLES OF OTHERS, AND
                                                                                                                                       ENERATE, TEST, REVIEW AND VERIFY
                                                                                                                                       SCIENTIFIC HYPOTHESES ALL IN THE FIELD
                                                                                                                                       OF HUMAN MICROBIOTA; SCIENTIFIC STUDY
                                                                                                                                       AND RESEARCH IN THE FIELD OF HUMAN
                                                                                                                                       MICROBIOTA
                                                                                                                                         41 - ONLINE BROWSING SERVICES FOR
                                                                                                                                         ARTICLES, BLOGS AND PAPERS IN THE
                                                                                                                                         FIELD OF HUMAN MICROBIOTA; PUBLISHING
                                                                                                                                         OF ONLINE PUBLICATIONS REGARDING
                                                                                                                                         ARTICLES, BLOGS AND PAPERS IN THE
                                                                                                                                         FIELD OF HUMAN MICROBIOTA.
                                                                                                                                         35 - RECRUITING SERVICES, NAMELY,
                                                                                                                                         RECRUITING RESEARCH SUBJECTS TO
                                                                                                                                         PARTICIPATE IN SCIENTIFIC STUDIES AND
                                                                                                                                         RESEARCH IN THE FIELD OF MICRO BIOTA;
                                                                                                                                         SYSTEMIZATION OF INFORMATION INTO
                                                                                                                                         ONLINE COMPUTER DATABASES
                                                                                                                                         REGARDING ARTICLES, BLOGS AND PAPERS
                                                                                                                                         IN THE FIELD OF HUMAN MICROBIOTA.
                                                                                                                                         44 -
                                                                                                                                         42 - PROVIDING SCIENTIFIC RESEARCH
                                                                                                                                         INFORMATION THROUGH THE INTERNET
                                                                                                                                         DATABASES THAT CONTAIN INFORMATION
                                                      Registered - Not to be                                                             ON HUMAN MICROBIOTA COMPILED FROM
uBiome, Inc.   512363/TW   Taiwan                                              UBIOME       104016955   3/30/2015   1763424   4/1/2016
                                                      renewed                                                                            USERS WHOSE MICROBIOTA HAVE BEEN
                                                                                                                                         TESTED, ANALYZED AND ORGANIZED;
                                                                                                                                         PLANNING AND CONSTRUCTION OF A
                                                                                                                                         SCIENTIFIC RESEARCH WEBSITE THAT
                                                                                                                                         PROVIDES DATABASES THAT CONTAIN
                                                                                                                                                                                                Case 19-11938-LSS




                                                                                                                                         INFORMATION ON HUMAN MICROBIOTA
                                                                                                                                         COMPILED FROM USERS WHOSE
                                                                                                                                         MICROBIOTA HAVE BEEN TESTED,
                                                                                                                                         ANALYZED AND ORGANIZED; PLANNING AND
                                                                                                                                         CONSTRUCTION OF A WEBSITE FEATURING
                                                                                                                                         TECHNOLOGY THAT ALLOWS USERS TO
                                                                                                                                         SUBMIT AND ANALYZE SCIENTIFIC DATA,
                                                                                                                                         PERFORM AND REVIEW SCIENTIFIC
                                                                                                                                         STUDIES, PUBLISH ARTICLES, REVIEW THE
                                                                                                                                         ARTICLES OF OTHERS, AND GENERATE,
                                                                                                                                                                                                Doc 366-1




                                                                                                                                         TEST, REVIEW AND VERIFY SCIENTIFIC
                                                                                                                                         HYPOTHESES ALL IN THE FIELD OF HUMAN
                                                                                                                                         MICROBIOTA; PROVIDING SCIENTIFIC
                                                                                                                                         RESEARCH INFORMATION IN THE FIELD OF

                                                                                                                                         10 - Human microbiome collection kit comprising
                                                                                                                                         test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                         plastic bag, instruction card, and return mailer for
                                                                                                                                         medical testing and screening of human
                                                                                                                                         microbiome through sequencing of same for
                                                                                                                                         determining a person's microbiome and means to
                                                      Registered - No Affidavit
uBiome, Inc.   728275/US   United States of America                             BABYBIOME   87/378391   3/20/2017   5718130   4/2/2019   keep it in balance
                                                      of Use to be filed
                                                                                                                                         09 - Human microbiome collection kit comprising
                                                                                                                                                                                                Filed 12/29/20




                                                                                                                                         test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                         plastic bag, instruction card, and return mailer for
                                                                                                                                         laboratory testing and research screening of human
                                                                                                                                         microbiome through sequencing of same
                                                                                                                                                                                                Page 14 of 64
                                                                                                                                             44 - Providing a health and medical website that
                                                                                                                                             provides databases that contain information in the
                                                                                                                                             fields of medicine, science, microbiology, health
                                                                                                                                             and the prevention, treatment and management of
                                                                                                                                             illness
                                                                                                                                             42 - Providing a scientific research website that
                                                                                                                                             provides databases that contain information in the
                                                                                                                                             fields of medicine, science, microbiology, health
                                                                                                                                             and the prevention, treatment and management of
                                                      Registered - No Affidavit                                                              illness; providing a website featuring technology
uBiome, Inc.   725987/US   United States of America                             CROWDSCIENCE   86/979553   10/1/2014   5014768   8/2/2016
                                                      of Use to be filed                                                                     that allows users to submit and analyze scientific
                                                                                                                                             data, perform and review scientific studies, publish
                                                                                                                                             articles, review the articles of others, and generate,
                                                                                                                                             test, review and verify scientific hypotheses all in
                                                                                                                                             the fields of medicine, science, microbiology, health
                                                                                                                                             and the prevention, treatment and management of
                                                                                                                                             illness; scientific study and research in the fields of
                                                                                                                                             medicine, science, microbiology, health and the
                                                                                                                                             prevention, treatment and management of illness
                                                                                                                                                                                                       Case 19-11938-LSS




                                                                                                                                             35 - Recruiting services, namely, recruiting researc
                                                                                                                                             subjects to participate in scientific studies and
                                                                                                                                             research in the in the fields of medicine, science,
                                                                                                                                             microbiology, health and the prevention, treatment
                                                                                                                                             and management of illness
                                                                                                                                             41 - Providing an online resource center, namely,
                                                      Registered - No Affidavit                                                              online articles, blogs and papers in the fields of
uBiome, Inc.   721025/US   United States of America                             CROWDSCIENCE   86/412024   10/1/2014   5530474   7/31/2018
                                                      of Use to be filed                                                                     medicine, science, microbiology, health and the
                                                                                                                                             prevention, treatment and management of illness;
                                                                                                                                                                                                       Doc 366-1




                                                                                                                                             providing on-line publications in the nature of
                                                                                                                                             articles, blogs and papers in the fields of medicine,
                                                                                                                                             science, microbiology, health and the prevention,
                                                                                                                                             treatment and management of illness
                                                                                                                                                                                                       Filed 12/29/20
                                                                                                                                                                                                       Page 15 of 64
                                                                                                                                                      09 - Downloadable computer programs for using
                                                                                                                                                      the internet and the world wide web to access
                                                                                                                                                      publications, databases, and information in the field
                                                                                                                                                      of human microbiota and genetic science;
                                                                                                                                                      downloadable publications in the nature of articles
                                                                                                                                                      and papers in the field of human microbiota and
                                                                                                                                                      genetic science
                                                                                                                                                      42 - Genetic testing for scientific research
                                                                                                                                                      purposes; Software as a Service (SAAS) services
                                                                                                                                                      featuring software for referring individuals to
                                                                                                                                                      genetic counseling services; Consulting services in
                                                                                                                                                      the fields of biotechnology and development and
                                                                                                                                                      genetic science; providing a website featuring
uBiome, Inc.   741599/US   United States of America Published                 DNA-LISA                 88/256061   1/9/2019                           technology that allows users to submit and analyze
                                                                                                                                                      scientific data, perform and review scientific
                                                                                                                                                      studies, publish articles, review the articles of
                                                                                                                                                      others, and generate, test, review and verify
                                                                                                                                                      scientific hypotheses all in the fields of medicine,
                                                                                                                                                      science, microbiology, health, and the prevention,
                                                                                                                                                      treatment and management of illness; scientific
                                                                                                                                                      study and research in the fields of medicine,
                                                                                                                                                      science, microbiology, health, and the prevention,
                                                                                                                                                                                                              Case 19-11938-LSS




                                                                                                                                                      treatment and management of illness
                                                                                                                                                      44 - Providing genetic counseling related
                                                                                                                                                      information to users; providing genetic counseling
                                                                                                                                                      related information to users




                                                                                                                                                      10 - Human microbiome collection kit comprising
                                                                                                                                                      test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                                                                              Doc 366-1




                                                                                                                                                      plastic bag, instruction card, and return mailer for
                                                                                                                                                      medical testing and screening of human
                                                                                                                                                      microbiome through sequencing of same for
                                                      Registered - No Affidavit                                                                       determining a person's microbiome and means to
uBiome, Inc.   738118/US   United States of America                             Explorer Design Logo   87/807852   2/22/2018   5636671   12/25/2018
                                                      of Use to be filed                                                                              keep it in balance
                                                                                                                                                      42 - Providing medical and scientific research
                                                                                                                                                      information in the field of human microbiome
                                                                                                                                                      through reporting of consumer authorized
                                                                                                                                                      microbiome research results
                                                                                                                                                                                                              Filed 12/29/20
                                                                                                                                                                                                              Page 16 of 64
                                                                                                                                         09 - Downloadable computer programs for using
                                                                                                                                         the internet and the world wide web to access
                                                                                                                                         publications, databases, and information in the field
                                                                                                                                         of human microbiota; Online resource center,
                                                                                                                                         namely, a website featuring downloadable blogs
                                                                                                                                         and publications in the nature of articles and
                                                                                                                                         papers in the field of human microbiota; on-line
                                                                                                                                         downloadable publications in the nature of articles,
                                                                                                                                         blogs and papers in the field of human microbiota
                                                                                                                                         35 - Recruiting services, namely, recruiting researc
                                                                                                                                         subjects to participate in scientific studies and
                                                                                                                                         research in the field of microbiota
                                                                                                                                         41 - Providing an online resource center, namely,
                                                                                                                                         providing a website featuring blogs and non-
                                                                                                                                         downloadable publications in the nature of articles
                                                                                                                                         and papers in the field of human microbiota;
                                                                                                                                         providing on-line non-downloadable publications in
                                                                                                                                         the nature of articles, blogs and papers
                                                      Registered - No Affidavit LOVE YOUR                                                in the field of human microbiota
uBiome, Inc.   728819/US   United States of America                                         87/454141   5/17/2017   5650166   1/8/2019
                                                      of Use to be filed        BACTERIA                                                 42 - Providing a scientific research website that
                                                                                                                                         provides databases that contain information on
                                                                                                                                         human microbiota compiled from users whose
                                                                                                                                         microbiota have been tested, analyzed and
                                                                                                                                         organized; providing a website featuring technology
                                                                                                                                                                                                 Case 19-11938-LSS




                                                                                                                                         that allows users to submit and analyze scientific
                                                                                                                                         data, perform and review scientific studies, publish
                                                                                                                                         articles, review the articles of others, and generate
                                                                                                                                         test, review and verify scientific hypotheses all in
                                                                                                                                         the field of human microbiota; scientific study and
                                                                                                                                         research in the field of human microbiota; Providing
                                                                                                                                         scientific analysis and
                                                                                                                                         informational reporting based upon results of
                                                                                                                                         laboratory testing in the field of microbiology;
                                                                                                                                         providing online computer databases that contain
                                                                                                                                                                                                 Doc 366-1




                                                                                                                                         aggregated results of testing for microorganisms;
                                                                                                                                         providing a website that provides users access to
                                                                                                                                         databases that contain information on microbiota
                                                                                                                                         testing and the distribution of particular
                                                                                                                                                                                                 Filed 12/29/20
                                                                                                                                                                                                 Page 17 of 64
                                                                                                                                           09 - Downloadable computer programs for using
                                                                                                                                           the internet and the world wide web to access
                                                                                                                                           publications, databases, and information in the field
                                                                                                                                           of human microbiota; Online resource center,
                                                                                                                                           namely, a website featuring downloadable blogs
                                                                                                                                           and publications in the nature of articles and
                                                                                                                                           papers in the field of human microbiota; on-line
                                                                                                                                           downloadable publications in the nature of articles,
                                                                                                                                           blogs and papers in the field of human microbiota
                                                                                                                                           35 - Recruiting services, namely, recruiting researc
                                                                                                                                           subjects to participate in scientific studies and
                                                                                                                                           research in the field of microbiota
                                                                                                                                           41 - Providing an online resource center, namely,
                                                                                                                                           providing a website featuring blogs and non-
                                                                                                                                           downloadable publications in the nature of articles
                                                                                                                                           and papers in the field of human microbiota;
                                                                                                                                           providing on-line non-downloadable publications in
                                                                                                                                           the nature of articles, blogs and papers in the field
                                                      Registered - No Affidavit LOVE YOUR                                                  of human microbiota
uBiome, Inc.   728820/US   United States of America                                          87/454147   5/17/2017   5650166   1/8/2019
                                                      of Use to be filed        MICROBES                                                   42 - Providing a scientific research website that
                                                                                                                                           provides databases that contain information on
                                                                                                                                           human microbiota compiled from users whose
                                                                                                                                           microbiota have been tested, analyzed and
                                                                                                                                           organized; providing a website featuring
                                                                                                                                                                                                    Case 19-11938-LSS




                                                                                                                                           technology that allows users to submit and analyze
                                                                                                                                           scientific
                                                                                                                                           data, perform and review scientific studies, publish
                                                                                                                                           articles, review the articles of others, and generate,
                                                                                                                                           test, review and verify scientific hypotheses all in
                                                                                                                                           the field of human microbiota; scientific study and
                                                                                                                                           research in the field of human microbiota; Providing
                                                                                                                                           scientific analysis and
                                                                                                                                           informational reporting based upon results of
                                                                                                                                           laboratory testing in the field of microbiology;
                                                                                                                                                                                                    Doc 366-1




                                                                                                                                           providing online computer databases that contain
                                                                                                                                           aggregated results of testing for microorganisms;
                                                                                                                                           providing a website that provides users access to
                                                                                                                                           databases that contain information on
                                                                                                                                           41 - Educational services, namely, classes,
                                                                                                                                           workshops, seminars, written instruction, and
                                                                                                                                           personal tutoring in the field of human health,
                                                      Registered - No Affidavit MICROBIOME
uBiome, Inc.   728973/US   United States of America                                          87/497989   6/20/2017   5547647   8/21/2018   namely, microbial genomics
                                                      of Use to be filed        COUNSELOR
                                                                                                                                           44 - Providing information in the field of human
                                                                                                                                           health, namely, microbial genomics
                                                                                                                                                                                                    Filed 12/29/20
                                                                                                                                                                                                    Page 18 of 64
                                                                                                                                              09 - Downloadable computer programs for using
                                                                                                                                              the internet and the world wide web to access
                                                                                                                                              publications, databases, and information in the field
                                                                                                                                              of human microbiota; downloadable electronic
                                                                                                                                              publications in the nature of written articles and
                                                                                                                                              papers in the field of human microbiota provided
                                                                                                                                              via an online resource center website;
                                                                                                                                              downloadable electronic publications in the nature
                                                                                                                                              of written articles and written papers in the field of
                                                                                                                                              human microbiota; computer software and mobile
                                                                                                                                              applications that enable users to upload personal
                                                                                                                                              microbiota data and track such data for individual
                                                                                                                                              use and health; computer software and mobile
                                                                                                                                              applications for use on smartwatches that enable
                                                                                                                                              users to upload personal microbiota data and track
                                                                                                                                              such data for individual use and health
                                                                                                                                              35 - Recruiting services, namely, recruiting researc
                                                                                                                                              subjects to participate in scientific studies and
                                                                            PRECISION                                                         research in the in the fields of medicine, science,
uBiome, Inc.   738012/US   United States of America Application allowed                        87/772965   1/26/2018
                                                                            SEQUENCING                                                        microbiology, health and the prevention, treatment
                                                                                                                                              and management of illness
                                                                                                                                              42 - Providing a scientific research website that
                                                                                                                                              provides databases that contain information in the
                                                                                                                                              fields of medicine, science, microbiology, health
                                                                                                                                                                                                        Case 19-11938-LSS




                                                                                                                                              and the prevention, treatment and management of
                                                                                                                                              illness; providing a website featuring technology
                                                                                                                                              that allows users to submit and analyze scientific
                                                                                                                                              data, perform and review scientific studies, publish
                                                                                                                                              articles, review the articles of others, and generate,
                                                                                                                                              test, review and verify scientific hypotheses all in
                                                                                                                                              the fields of medicine, science, microbiology, health
                                                                                                                                              and the prevention, treatment and management of
                                                                                                                                              illness; scientific study and research in the fields of
                                                                                                                                              medicine, science, microbiology, health and the
                                                                                                                                                                                                        Doc 366-1




                                                                                                                                              prevention, treatment and management of illness;
                                                                                                                                              Providing scientific information databases in the
                                                                                                                                              field of microbiology for the prevention, treatment,
                                                                                                                                              and management of illnesses

                                                                                                                                              09 - Human microbiome collection kit comprising
                                                                                                                                              test tubes, swabs, plastic tray, napkin, sealable
                                                    Registered - No Affidavit                                                                 plastic bag, instruction card, and return mailer for
uBiome, Inc.   726601/US   United States of America                           SMARTBIOME       87/176084   9/19/2016   5581353   10/9/2018
                                                    of Use to be filed                                                                        laboratory testing and research screening of human
                                                                                                                                              microbiome through sequencing of same




                                                                                                                                              10 - Human microbiome collection kit comprising
                                                                                                                                                                                                        Filed 12/29/20




                                                                                                                                              test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                              plastic bag, instruction card, and return mailer for
                                                                                                                                              medical testing and screening of human
                                                                                                                                              microbiome through sequencing of same for
                                                                                                                                              determining a person's microbiome and means to
                                                      Registered - No Affidavit
uBiome, Inc.   728342/US   United States of America                             SMARTBIOMEXX   87/382913   3/23/2017   5633559   12/18/2018   keep it in balance
                                                      of Use to be filed
                                                                                                                                              09 - Human microbiome collection kit comprising
                                                                                                                                              test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                              plastic bag, instruction card, and return mailer for
                                                                                                                                              laboratory testing and research screening of human
                                                                                                                                              microbiome through sequencing of same
                                                                                                                                                                                                        Page 19 of 64
                                                                                                                                                      10 - Human microbiome collection kit comprising
                                                                                                                                                      test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                      plastic bag, instruction card, and return mailer for
                                                                                                                                                      medical testing and screening of human
                                                                                                                                                      microbiome through sequencing of same for
                                                                                                                                                      determining a person's microbiome and means to
                                                      Registered - No Affidavit
uBiome, Inc.   728274/US   United States of America                             SMARTFLORA             87/378387   3/20/2017   5633555   12/18/2018   keep it in balance
                                                      of Use to be filed
                                                                                                                                                      09 - Human microbiome collection kit comprising
                                                                                                                                                      test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                      plastic bag, instruction card, and return mailer for
                                                                                                                                                      laboratory testing and research screening of human
                                                                                                                                                      microbiome through sequencing of same




                                                                                                                                                      10 - Testing and diagnostic kit for obtaining and
                                                                                                                                                      sequencing human microbiome samples,
                                                                                                                                                      conducting clinical studies to analyze diagnostic
                                                                                                                                                      findings, and appropriate therapeutic interventions
                                                      Registered - No Affidavit                                                                       09 - Human microbiome collection kit comprising
uBiome, Inc.   726602/US   United States of America                             SMARTGUT               87/176094   9/19/2016   5439054    4/3/2018
                                                      of Use to be filed                                                                              test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                      plastic bag, instruction card, and return mailer for
                                                                                                                                                                                                                Case 19-11938-LSS




                                                                                                                                                      laboratory testing and research screening of human
                                                                                                                                                      microbiome through sequencing of same




                                                                                                                                                      42 - Providing a scientific research website that
                                                                                                                                                      provides databases that contain information in the
                                                                                                                                                      fields of medicine, science, microbiology, health
                                                                                                                                                      and the prevention, treatment and management of
                                                                                                                                                                                                                Doc 366-1




                                                                                                                                                      illness; providing a website featuring technology
                                                                                                                                                      that allows users to submit and analyze scientific
                                                                                                                                                      data, perform and review scientific studies, publish
                                                                                                                                                      articles, review the articles of others, and generate,
                                                                                                                                                      test, review and verify scientific hypotheses all in
                                                      Registered - No Affidavit
uBiome, Inc.   741556/US   United States of America                             SMARTGUT               88/249015   1/3/2019    5781778   6/18/2019    the fields of medicine, science, microbiology, health
                                                      of Use to be filed
                                                                                                                                                      and the prevention, treatment and management of
                                                                                                                                                      illness; scientific study and research in the fields of
                                                                                                                                                      medicine, science, microbiology, health and the
                                                                                                                                                      prevention, treatment and management of illness;
                                                                                                                                                      Providing scientific information databases in the
                                                                                                                                                      field of microbiology for the prevention, treatment,
                                                                                                                                                      and management of illnesses
                                                                                                                                                                                                                Filed 12/29/20




                                                                                                                                                      09 - Human microbiome collection kit comprising
                                                                                                                                                      test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                      plastic bag, instruction card, and return mailer for
                                                                                                                                                      laboratory testing and research screening of human
                                                                                                                                                      microbiome through sequencing of same

                                                                                                                                                      10 - Human microbiome collection kit comprising
                                                      Registered - No Affidavit
uBiome, Inc.   738119/US   United States of America                             Smartgut Design Logo   87/786344   2/6/2018    5760494   5/28/2019    test tubes, swabs, plastic tray, napkin, sealable
                                                      of Use to be filed
                                                                                                                                                                                                                Page 20 of 64




                                                                                                                                                      plastic bag, instruction card, and return mailer for
                                                                                                                                                      medical testing and screening of human
                                                                                                                                                      microbiome through sequencing of same for
                                                                                                                                                      determining a person's microbiome and means to
                                                                                                                                                      keep it in balance
                                                                                                                                                    42 - Providing a scientific research website that
                                                                                                                                                    provides databases that contain information in the
                                                                                                                                                    fields of medicine, science, microbiology, health
                                                                                                                                                    and the prevention, treatment and management of
                                                                                                                                                    illness; providing a website featuring technology
                                                                                                                                                    that allows users to submit and analyze scientific
                                                                                                                                                    data, perform and review scientific studies, publish
                                                                                                                                                    articles, review the articles of others, and generate,
                                                                                                                                                    test, review and verify scientific hypotheses all in
                                                      Registered - No Affidavit
uBiome, Inc.   741557/US   United States of America                             SMARTJANE            88/249023    1/3/2019    5781779   6/18/2019   the fields of medicine, science, microbiology, health
                                                      of Use to be filed
                                                                                                                                                    and the prevention, treatment and management of
                                                                                                                                                    illness; scientific study and research in the fields of
                                                                                                                                                    medicine, science, microbiology, health and the
                                                                                                                                                    prevention, treatment and management of illness;
                                                                                                                                                    Providing scientific information databases in the
                                                                                                                                                    field of microbiology for the prevention, treatment,
                                                                                                                                                    and management of illnesses
                                                                                                                                                                                                              Case 19-11938-LSS




                                                                                                                                                    10 - Human microbiome collection kit comprising
                                                                                                                                                    test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                    plastic bag, instruction card, and return mailer for
                                                                                                                                                    medical testing and screening of human
                                                                                                                                                    microbiome through sequencing of same for
                                                                                                                                                    determining a person’s microbiome and means to
                                                      Registered - No Affidavit
uBiome, Inc.   728273/US   United States of America                             SMARTJANE            87/378381    3/20/2017   5439550   4/3/2018    keep it in balance.
                                                      of Use to be filed
                                                                                                                                                    09 - Human microbiome collection kit comprising
                                                                                                                                                    test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                    plastic bag, instruction card, and return mailer for
                                                                                                                                                                                                              Doc 366-1




                                                                                                                                                    laboratory testing and research screening of human
                                                                                                                                                    microbiome through sequencing of same.




                                                                                                                                                    09 - Human microbiome collection kit comprising
                                                                                                                                                    test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                    plastic bag, instruction card, and return mailer for
                                                                                                                                                    laboratory testing and research screening of human
                                                                                                                                                    microbiome through sequencing of same
                                                                                                                                                    10 - Human microbiome collection kit comprising
                                                      Registered - No Affidavit
uBiome, Inc.   738120/US   United States of America                             SmartJane Design Logo 87/807815   2/22/2018   5525011   7/24/2018   test tubes, swabs, plastic tray, napkin, sealable
                                                      of Use to be filed
                                                                                                                                                    plastic bag, instruction card, and return mailer for
                                                                                                                                                                                                              Filed 12/29/20




                                                                                                                                                    medical testing and screening of human
                                                                                                                                                    microbiome through sequencing of same for
                                                                                                                                                    determining a person's microbiome and means to
                                                                                                                                                    keep it in balance
                                                                                                                                                                                                              Page 21 of 64
                                                                                                                                       09 - Downloadable computer programs for using
                                                                                                                                       the Internet and the world wide web to access
                                                                                                                                       publications, databases, and information in the field
                                                                                                                                       of human microbiota; Downloadable electronic
                                                                                                                                       publications in the nature of written articles and
                                                                                                                                       papers in the field of human microbiota provided
                                                                                                                                       via an online resource center website;
                                                                                                                                       downloadable electronic publications in the nature
                                                                                                                                       of written articles and written papers in the field of
                                                                                                                                       human microbiota; computer software and mobile
                                                                                                                                       applications that enable users to upload personal
                                                                                                                                       microbiota data and track such data for individual
                                                                                                                                       use and health; computer software and mobile
                                                                                                                                       applications for use on smartwatches that enable
                                                                                                                                       users to upload personal microbiota data and track
                                                                                                                                       such data for individual use and health
                                                                                                                                       18 - All purpose carrying bags, tote bags,
                                                                                                                                       backpacks, gym bags, sling bags, satchels,
                                                                                                                                       shoulder bags, duffel bags
uBiome, Inc.   738117/US   United States of America Published                U Logo      87/790685   2/8/2018
                                                                                                                                       21 - Water bottles sold empty
                                                                                                                                       25 - Clothing, namely, t-shirts, shirts, sweatshirts,
                                                                                                                                       pullovers, ponchos, jackets, outerwear, namely,
                                                                                                                                       coats, sweaters, sweatpants; footwear; headwear
                                                                                                                                       35 - Recruiting services, namely, recruiting researc
                                                                                                                                                                                                Case 19-11938-LSS




                                                                                                                                       subjects to participate in scientific studies and
                                                                                                                                       research in the in the fields of medicine, science,
                                                                                                                                       microbiology, health and the prevention, treatment
                                                                                                                                       and management of illness
                                                                                                                                       42 - Providing a scientific research website that
                                                                                                                                       provides databases that contain information in the
                                                                                                                                       fields of medicine, science, microbiology, health
                                                                                                                                       and the prevention, treatment and management of
                                                                                                                                       illness; providing a website featuring technology
                                                                                                                                       that allows users to submit and analyze scientific
                                                                                                                                                                                                Doc 366-1




                                                                                                                                       data, perform and review scientific studies, publish
                                                                                                                                       articles, review the articles of others, and generate,
                                                                                                                                       test, review and verify scientific hypotheses all in
                                                                                                                                       the fields of medicine, science, microbiology, health


                                                                                                                                       35 - Recruiting services, namely, recruiting researc
                                                                                                                                       subjects to participate in scientific studies and
                                                                                                                                       research in the field of microbiota
                                                                                                                                       41 - Providing an online resource center, namely,
                                                                                                                                       online articles, blogs and papers in the field of
                                                                                                                                       human microbiota; providing on-line publications in
                                                                                                                                       the nature of articles, blogs and papers in the field
                                                                                                                                       of human microbiota
                                                                                                                                                                                                Filed 12/29/20




                                                                                                                                       42 - Providing a scientific research website that
                                                                                                                                       provides databases that contain information on
                                                                                                                                       human microbiota compiled from users whose
                                                                                                                                       microbiota have been tested, analyzed and
                                                      Registered - No Affidavit
uBiome, Inc.   721024/US   United States of America                             UBIOME   86/412028   10/1/2014   4923708   3/22/2016   organized; providing a website featuring technology
                                                      of Use to be filed
                                                                                                                                       that allows users to submit and analyze scientific
                                                                                                                                       data, perform and review scientific studies, publish
                                                                                                                                       articles, review the articles of others, and generate,
                                                                                                                                       test, review and verify scientific hypotheses all in
                                                                                                                                       the field of human microbiota; scientific study and
                                                                                                                                       research in the field of human microbiota
                                                                                                                                       44 - Providing a health and medical website that
                                                                                                                                       provides databases that contain information on
                                                                                                                                                                                                Page 22 of 64




                                                                                                                                       human microbiota compiled from users whose
                                                                                                                                       microbiota have been tested, analyzed and
                                                                                                                                       organized
                                                                                                                                                  42 - Providing scientific analysis and informational
                                                                                                                                                  reports based upon results of laboratory testing in
                                                                                                                                                  the field of microbiology; providing online computer
                                                                                                                                                  databases that contain aggregated results of
                                                      Registered - No Affidavit                                                                   testing for microorganisms; providing a website
uBiome, Inc.   721029/US   United States of America                             UBIOME            86/396247   9/16/2014    4727406   4/28/2015
                                                      of Use to be filed                                                                          that provides users access to databases that
                                                                                                                                                  contain information on microbiota testing and the
                                                                                                                                                  distribution of particular microorganisms among
                                                                                                                                                  different populations and individuals


                                                                                                                                                  45 - Online social networking services in the field of
                                                      Registered - No Affidavit                                                                   human microbiota; online social networking
uBiome, Inc.   721030/US   United States of America                             UBIOME            86/412035   10/1/2014    4860835   11/24/2015
                                                      of Use to be filed                                                                          services


                                                                                                                                                  44 - Performing diagnosis of diseases and medical
                                                                                                                                                  conditions using information about an individual's o
                                                      Registered - No Affidavit                                                                   a population's microbiota; providing information
uBiome, Inc.   721031/US   United States of America                             UBIOME            86/396249   9/16/2014    4860765   11/24/2015
                                                      of Use to be filed                                                                          about the use of microorganisms to treat diseases
                                                                                                                                                  and medical conditions


                                                                                                                                                  09 - Downloadable computer programs for using
                                                                                                                                                                                                           Case 19-11938-LSS




                                                                                                                                                  the internet and the world wide web to access
                                                      Registered - No Affidavit
uBiome, Inc.   721032/US   United States of America                             UBIOME            86/147835   12/19/2013   5134021   1/31/2017    publications, databases, and information in the field
                                                      of Use to be filed
                                                                                                                                                  of human microbiota

                                                                                                                                                  45 - Online social networking services in the field of
                                                      Registered - No Affidavit                                                                   human microbiota; online social networking
uBiome, Inc.   721026/US   United States of America                             UBIOME & DESIGN   86/412017   10/1/2014    4860834   11/24/2015
                                                      of Use to be filed                                                                          services


                                                                                                                                                  44 - Performing diagnosis of diseases and medical
                                                                                                                                                                                                           Doc 366-1




                                                                                                                                                  conditions using information about an individual's o
                                                                                                                                                  a population's microbiota; providing information
                                                                                                                                                  about the use of microorganisms to treat diseases
                                                      Registered - No Affidavit                                                                   and medical conditions; providing a health and
uBiome, Inc.   721027/US   United States of America                             UBIOME & DESIGN   86/412012   10/1/2014    4860833   11/24/2015
                                                      of Use to be filed                                                                          medical website that provides databases that
                                                                                                                                                  contain information on human microbiota compiled
                                                                                                                                                  from users whose microbiota have been tested,
                                                                                                                                                  analyzed and organized


                                                                                                                                                  35 - Recruiting services, namely, recruiting researc
                                                                                                                                                  subjects to participate in scientific studies and
                                                                                                                                                  research in the field of microbiota
                                                                                                                                                  41 - Providing an online resource center, namely,
                                                                                                                                                                                                           Filed 12/29/20




                                                      Registered - No Affidavit
uBiome, Inc.   721028/US   United States of America                             UBIOME & DESIGN   86/412001   10/1/2014    4923707   3/22/2016    online articles, blogs and papers in the field of
                                                      of Use to be filed
                                                                                                                                                  human microbiota; providing on-line publications in
                                                                                                                                                  the nature of articles, blogs and papers in the field
                                                                                                                                                  of human microbiota
                                                                                                                                                                                                           Page 23 of 64
                                                                                                                                                 42 - Providing scientific analysis and informational
                                                                                                                                                 reports based upon results of laboratory testing in
                                                                                                                                                 the field of microbiology; providing online computer
                                                                                                                                                 databases that contain aggregated results of
                                                                                                                                                 testing for microorganisms; providing a website
                                                                                                                                                 that provides users access to databases that
                                                                                                                                                 contain information on microbiota testing and the
                                                                                                                                                 distribution of particular microorganisms among
                                                                                                                                                 different populations and individuals; providing a
                                                                                                                                                 scientific research website that provides databases
                                                      Registered - No Affidavit
uBiome, Inc.   721023/US   United States of America                             UBIOME & DESIGN   86/412005   10/1/2014   4900236   2/16/2016    that contain information on human microbiota
                                                      of Use to be filed
                                                                                                                                                 compiled from users whose microbiota have been
                                                                                                                                                 tested, analyzed and organized; providing a
                                                                                                                                                 website featuring technology that allows users to
                                                                                                                                                 submit and analyze scientific data, perform and
                                                                                                                                                 review scientific studies, publish articles, review the
                                                                                                                                                 articles of others, and generate, test, review and
                                                                                                                                                 verify scientific hypotheses all in the field of human
                                                                                                                                                 microbiota; scientific study and research in the field
                                                                                                                                                 of human microbiota
                                                                                                                                                                                                           Case 19-11938-LSS




                                                                                                                                                 10 - Human microbiome collection kit comprising
                                                                                                                                                 test tubes, swabs, plastic tray, napkin, sealable
                                                                                                                                                 plastic bag, instruction card, and return mailer for
                                                                                                                                                 medical testing and screening of human
                                                                                                                                                 microbiome through sequencing of same for
                                                      Registered - No Affidavit                                                                  determining a person's microbiome and means to
uBiome, Inc.   726577/US   United States of America                             UBIOME EXPLORER   87/172497   9/15/2016   5638442   12/25/2018
                                                      of Use to be filed                                                                         keep it in balance
                                                                                                                                                 42 - Providing medical and scientific research
                                                                                                                                                                                                           Doc 366-1




                                                                                                                                                 information in the field of human microbiome
                                                                                                                                                 through reporting of consumer authorized
                                                                                                                                                 microbiome research results
                                                                                                                                                                                                           Filed 12/29/20
                                                                                                                                                                                                           Page 24 of 64
                                                                                                     09 - Downloadable computer programs for using
                                                                                                     the Internet and the world wide web to access
                                                                                                     publications, databases, and information in the field
                                                                                                     of human microbiota; Downloadable electronic
                                                                                                     publications in the nature of written articles and
                                                                                                     papers in the field of human microbiota provided
                                                                                                     via an online resource center website;
                                                                                                     downloadable electronic publications in the nature
                                                                                                     of written articles and written papers in the field of
                                                                                                     human microbiota; computer software and mobile
                                                                                                     applications that enable users to upload personal
                                                                                                     microbiota data and track such data for individual
                                                                                                     use and health; computer software and mobile
                                                                                                     applications for use on smartwatches that enable
                                                                                                     users to upload personal microbiota data and track
                                                                                                     such data for individual use and health
                                                                                                     18 - All purpose carrying bags, tote bags,
                                                                                                     backpacks, gym bags, sling bags, satchels,
                                                                                                     shoulder bags, duffel bags
uBiome, Inc.   738116/US   United States of America Published   uBiome Logo   87/790652   2/8/2018
                                                                                                     21 - Water bottles sold empty
                                                                                                     25 - Clothing, namely, t-shirts, shirts, sweatshirts,
                                                                                                     pullovers, ponchos, jackets, outerwear, namely,
                                                                                                     coats, sweaters, sweatpants; footwear; headwear
                                                                                                     35 - Recruiting services, namely, recruiting researc
                                                                                                                                                              Case 19-11938-LSS




                                                                                                     subjects to participate in scientific studies and
                                                                                                     research in the in the fields of medicine, science,
                                                                                                     microbiology, health and the prevention, treatment
                                                                                                     and management of illness
                                                                                                     42 - Providing a scientific research website that
                                                                                                     provides databases that contain information in the
                                                                                                     fields of medicine, science, microbiology, health
                                                                                                     and the prevention, treatment and management of
                                                                                                     illness; providing a website featuring technology
                                                                                                     that allows users to submit and analyze scientific
                                                                                                                                                              Doc 366-1




                                                                                                     data, perform and review scientific studies, publish
                                                                                                     articles, review the articles of others, and generate,
                                                                                                     test, review and verify scientific hypotheses all in
                                                                                                     the fields of medicine, science, microbiology, health
                                                                                                                                                              Filed 12/29/20
                                                                                                                                                              Page 25 of 64
Owners         Case Ref. Country       Case Status         Title       Application No.   Application Date   Registration No.   Registration Date   Goods/Services(All)


                                                                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                                                   access publications, databases, and information in the field of human health relating to
                                                                                                                                                   respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                                                   publications in the nature of articles and papers in the field of human health relating to
                                                                                                                                                   respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                                                   applications that enable users to upload personal health data and track such data for
                                                                                                                                                   individual use and health; computer software and mobile applications for use on
                                                                                                                                                   smartwatches that enable users to upload personal health data and track such data for
                                                                                                                                                   individual use and health
uBiome, Inc.   741904/AU   Australia   Abandoned           SMARTFLU    1475790               2/5/2019                              2/5/2019        10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                                                                   health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                                                   napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                                                   42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                                                   scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                                                   others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                                                   medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                                                   of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                                                   health, and the prevention, treatment and management of illness
                                                                                                                                                                                                                                                      Case 19-11938-LSS




                                                                                                                                                   10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray and
                                                                                                                                                   sealable plastic bag for medical testing and screening of human microbiome through
                                                                                                                                                   sequencing of same for determining a person's microbiome and means to keep it in
                                                                                                                                                   balance.
                                                                                                                                                   09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray and
                                       Expired at end of
uBiome, Inc.   728182/AU   Australia                       SMARTGUT    1390473              3/10/2017       1390473                9/27/2018       sealable plastic bag for laboratory testing and research screening of human microbiome
                                       life
                                                                                                                                                   through sequencing of same.
                                                                                                                                                   16 - Human microbiome collection kit comprising napkin; instruction card; return mailer for
                                                                                                                                                   laboratory testing and research screening of human microbiome through sequencing of
                                                                                                                                                   same.
                                                                                                                                                                                                                                                      Doc 366-1




                                                                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                                                                                                                                   information in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                                                   treatment and management of illness; providing a website featuring technology that allows
                                                                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                       Expired at end of
uBiome, Inc.   741905/AU   Australia                       SMARTGUT    1480078               2/5/2019       1480078                1/28/2020       hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                       life
                                                                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                                                   prevention, treatment, and management of illnesses
                                                                                                                                                                                                                                                      Filed 12/29/20




                                                                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                                                                                                                                   information in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                                                   treatment and management of illness; providing a website featuring technology that allows
                                                                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
uBiome, Inc.   741906/AU   Australia   Abandoned           SMARTJANE                         2/5/2019                                              hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                                                   prevention, treatment, and management of illnesses
                                                                                                                                                                                                                                                      Page 26 of 64
                                                                                                                   35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                   studies and research in the field of microbiota
                                                                                                                   41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                   field of human microbiota; providing on-line publications in the nature of articles,
                                       Expired at end of                                                           blogs and papers in the field of human microbiota
uBiome, Inc.   512359/AU   Australia                       UBIOME     A0049334   3/26/2015   1264186   4/26/2017
                                       life                                                                        42 - Scientific study and research in the field of human microbiota
                                                                                                                   44 - Providing a health and medical website that provides databases that contain
                                                                                                                   information on human microbiota compiled from users whose microbiota have been
                                                                                                                   tested, analyzed and organized




                                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                   access publications, databases, and information in the field of human health relating to
                                                                                                                   respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                   publications in the nature of articles and papers in the field of human health relating to
                                                                                                                   respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                   applications that enable users to upload personal health data and track such data for
                                                                                                                   individual use and health; computer software and mobile applications for use on
                                                                                                                   smartwatches that enable users to upload personal health data and track such data for
                                                                                                                   individual use and health
uBiome, Inc.   741904/BY   Belarus     Abandoned           SMARTFLU   1475790    2/5/2019              2/5/2019    10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                                   health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                                                                                                                      Case 19-11938-LSS




                                                                                                                   napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                   42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                   scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                   others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                   medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                   of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                   health, and the prevention, treatment and management of illness
                                                                                                                                                                                                                      Doc 366-1




                                                                                                                   09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                   sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                   screening of human microbiome through sequencing of same
                                                                                                                   10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                   sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                   of human microbiome through sequencing of same for determining a person's
                                                                                                                   microbiome and means to keep it in balance
                                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                       Expired at end of                                                           information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/BY   Belarus                         SMARTGUT   1480078    2/5/2019              2/5/2019
                                       life                                                                        treatment and management of illness; providing a website featuring technology that allows
                                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                                                                                                                      Filed 12/29/20




                                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                   prevention, treatment, and management of illnesses
                                                                                                                                                                                                                      Page 27 of 64
                                                                        09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                        sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                        screening of human microbiome through sequencing of same
                                                                        10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                        sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                        of human microbiome through sequencing of same for determining a person's
                                                                        microbiome and means to keep it in balance
                                                                        42 - Providing a scientific research website that provides databases that contain
                                                                        information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/BY   Belarus   Abandoned   SMARTJANE   2/5/2019
                                                                        treatment and management of illness; providing a website featuring technology that allows
                                                                        users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                        articles, review the articles of others, and generate, test, review and verify scientific
                                                                        hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                        treatment and management of illness; scientific study and research in the fields of
                                                                        medicine, science, microbiology, health and the prevention, treatment and management o
                                                                        illness; Providing scientific information databases in the field of microbiology for the
                                                                        prevention, treatment, and management of illnesses




                                                                        0 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                                                                        Case 19-11938-LSS




                                                                        access publications, databases, and information in the field of human health relating to
                                                                        respiratory, influenza and associated health conditions; downloadable electronic
                                                                        publications in the nature of articles and papers in the field of human health relating to
                                                                        respiratory, influenza and associated health conditions; computer software and mobile
                                                                        applications that enable users to upload personal health data and track such data for
                                                                        individual use and health; computer software and mobile applications for use on
                                                                        smartwatches that enable users to upload personal health data and track such data for
                                                                        individual use and health, Medical testing and screening kit for monitoring influenza and
                                                                        respiratory related health conditions comprising instruction card, return mailer, sealable
                                                                        baggie, swabs, tubes, napkin and plastic tray for obtaining and sequencing human
                                                                                                                                                                        Doc 366-1




                                                                        samples; Supply chain logistic services, namely, transportation, storage and distribution o
                                                                        goods; Educational services, namely, providing mentoring, tutoring, seminars, workshops
                                                                        in the field of medicine, science, microbiology, health and the prevention, treatment and
                                                                        management of illness; providing a website featuring blogs in the field of human health
                                                                        relating to respiratory, influenza and associated health conditions; providing online non-
                                                                        downloadable articles and papers in the fields of medicine, science, microbiology, health
uBiome, Inc.   741690/CA   Canada    Abandoned   SMARTFLU
                                                                        and the prevention, treatment and management of illness; providing online journals,
                                                                        namely, blogs in the fields of medicine, science, microbiology, health and the prevention,
                                                                        treatment and management of illness; Providing a website featuring technology that allow
                                                                        users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                        articles, review the articles of others, and generate, test, review and verify scientific
                                                                        hypotheses all in the fields of medicine, science, microbiology, health, and the prevention,
                                                                        treatment and management of illness; scientific study and research in the fields of
                                                                        medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                                                                        Filed 12/29/20




                                                                        of illness; Providing a scientific research website that provides databases that contain
                                                                        scientific research information in the fields of respiratory science, medicine, microbiology,
                                                                        health and the prevention, treatment and management of illness; Providing a health and
                                                                        medical website that provides databases that contain medical information in the fields of
                                                                        medicine, respiratory science, microbiology, health and the prevention, treatment and
                                                                        management of illness; providing medical information in the field of medicine, science,
                                                                        health, disease prevention, treatment, and management of illness relating to respiratory,
                                                                        influenza and associated health conditions
                                                                                                                                                                        Page 28 of 64
                                                                                          0 - Downloadable computer programs for using the internet and the world wide web to
                                                                                          access publications, databases, and information in the field of human health relating to
                                                                                          respiratory, influenza and associated health conditions; downloadable electronic
                                                                                          publications in the nature of articles and papers in the field of human health relating to
                                                                                          respiratory, influenza and associated health conditions; computer software and mobile
                                                                                          applications that enable users to upload personal health data and track such data for
                                                                                          individual use and health; computer software and mobile applications for use on
                                                                                          smartwatches that enable users to upload personal health data and track such data for
                                                                                          individual use and health; Medical testing and screening kit for monitoring influenza and
                                                                                          respiratory related health conditions comprising tubes, swabs, napkin, plastic tray,
                                                                                          sealable baggie, instruction card, and return mailer for obtaining and sequencing human
                                                                                          samples; Educational services, namely, providing mentoring, tutoring, seminars,
                                                                                          workshops in the field of medicine, science, microbiology, health and the prevention,
                                                                                          treatment and management of illness; providing a website featuring blogs in the field of
uBiome, Inc.   741801/CA   Canada   Abandoned   SMARTFLU Logo       1942795   1/25/2019
                                                                                          human health relating to respiratory, influenza and associated health conditions; providing
                                                                                          online non-downloadable articles and papers in the fields of medicine, science,
                                                                                          microbiology, health and the prevention, treatment and management of illness; providing
                                                                                          online journals, namely, blogs in the fields of medicine, science, microbiology, health and
                                                                                          the prevention, treatment and management of illness; Providing a website featuring
                                                                                          technology that allows users to submit and analyze scientific data, perform and review
                                                                                          scientific studies, publish articles, review the articles of others, and generate, test, review
                                                                                                                                                                                             Case 19-11938-LSS




                                                                                          and verify scientific hypotheses all in the fields of medicine, science, microbiology, health,
                                                                                          and the prevention, treatment and management of illness; scientific study and research in
                                                                                          the fields of medicine, science, microbiology, health, and the prevention, treatment and
                                                                                          management of illness; Providing a scientific research website that provides databases
                                                                                          that contain scientific research information in the fields of respiratory science, medicine,
                                                                                          microbiology, health and the prevention, treatment and management of illness
                                                                                                                                                                                             Doc 366-1




                                                                                          0 - Downloadable computer programs for using the internet and the world wide web to
                                                                                          access publications, databases, and information in the field of human health relating to
                                                                                          respiratory, influenza and associated health conditions; downloadable electronic
                                                                                          publications in the nature of articles and papers in the field of human health relating to
                                                                                          respiratory, influenza and associated health conditions; computer software and mobile
                                                                                          applications that enable users to upload personal health data and track such data for
                                                                                          individual use and health; computer software and mobile applications for use on
                                                                                          smartwatches that enable users to upload personal health data and track such data for
                                                                                          individual use and health; Medical testing and screening kit for monitoring influenza and
                                                                                          respiratory related health conditions comprising instruction card, return mailer, sealable
                                                                                          baggie, swabs, tubes, napkin and plastic tray for obtaining and sequencing human
uBiome, Inc.   741691/CA   Canada   Abandoned   SMARTFLU Stylized
                                                                                          samples; Supply chain logistic services, namely, transportation, storage and distribution o
                                                                                                                                                                                             Filed 12/29/20




                                                                                          goods; Providing a website featuring technology that allows users to submit and analyze
                                                                                          scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                          others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                          medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                          of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                          health, and the prevention, treatment and management of illness; Providing a scientific
                                                                                          research website that provides databases that contain scientific research information in
                                                                                          the fields of respiratory science, medicine, microbiology, health and the prevention,
                                                                                          treatment and management of illness




                                                                                          0 - Testing and diagnostic kit for obtaining and sequencing human microbiome samples,
                                                                                                                                                                                             Page 29 of 64




                                                                                          conducting clinical studies to analyze diagnostic findings, and appropriate therapeutic
uBiome, Inc.   512539/CA   Canada   Closed      SMARTGUT
                                                                                          interventions
                                                                                      0 - Downloadable computer programs for using the internet and the world wide web to
                                                                                      access publications, databases, and information in the field of human health relating to
                                                                                      respiratory, influenza and associated health conditions; downloadable electronic
                                                                                      publications in the nature of articles and papers in the field of human health relating to
                                                                                      respiratory, influenza and associated health conditions; computer software and mobile
                                                                                      applications that enable users to upload personal health data and track such data for
                                                                                      individual use and health; computer software and mobile applications for use on
                                                                                      smartwatches that enable users to upload personal health data and track such data for
                                                                                      individual use and health; Medical testing and screening kit for monitoring influenza and
                                                                                      respiratory related health conditions comprising tubes, swabs, napkin, plastic tray,
                                                                                      sealable baggie, instruction card, and return mailer for obtaining and sequencing human
                                                                                      samples; Educational services, namely, providing mentoring, tutoring, seminars,
                                                                                      workshops in the field of medicine, science, microbiology, health and the prevention,
                                                                                      treatment and management of illness; providing a website featuring blogs in the field of
uBiome, Inc.   741799/CA   Canada   Abandoned   SMARTGUT Logo   1942793   1/25/2019
                                                                                      human health relating to respiratory, influenza and associated health conditions; providing
                                                                                      online non-downloadable articles and papers in the fields of medicine, science,
                                                                                      microbiology, health and the prevention, treatment and management of illness; providing
                                                                                      online journals, namely, blogs in the fields of medicine, science, microbiology, health and
                                                                                      the prevention, treatment and management of illness; Providing a website featuring
                                                                                      technology that allows users to submit and analyze scientific data, perform and review
                                                                                      scientific studies, publish articles, review the articles of others, and generate, test, review
                                                                                                                                                                                        Case 19-11938-LSS




                                                                                      and verify scientific hypotheses all in the fields of medicine, science, microbiology, health,
                                                                                      and the prevention, treatment and management of illness; scientific study and research in
                                                                                      the fields of medicine, science, microbiology, health, and the prevention, treatment and
                                                                                      management of illness; Providing a scientific research website that provides databases
                                                                                      that contain scientific research information in the fields of respiratory science, medicine,
                                                                                      microbiology, health and the prevention, treatment and management of illness




                                                                                      0 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                                                                                        Doc 366-1




                                                                                      sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                      screening of human microbiome through sequencing of same, Human microbiome
                                                                                      collection kit comprising test tubes, swabs, plastic tray, napkin, sealable plastic bag,
uBiome, Inc.   738557/CA   Canada   Abandoned   SMARTJANE       1886811   3/7/2018
                                                                                      instruction card, and return mailer for medical testing and screening of human microbiome
                                                                                      through sequencing of same for determining a person's microbiome and means to keep it
                                                                                      in balance
                                                                                                                                                                                        Filed 12/29/20
                                                                                                                                                                                        Page 30 of 64
                                                                                                  0 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                  access publications, databases, and information in the field of human health relating to
                                                                                                  respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                  publications in the nature of articles and papers in the field of human health relating to
                                                                                                  respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                  applications that enable users to upload personal health data and track such data for
                                                                                                  individual use and health; computer software and mobile applications for use on
                                                                                                  smartwatches that enable users to upload personal health data and track such data for
                                                                                                  individual use and health; Medical testing and screening kit for monitoring influenza and
                                                                                                  respiratory related health conditions comprising tubes, swabs, napkin, plastic tray,
                                                                                                  sealable baggie, instruction card, and return mailer for obtaining and sequencing human
                                                                                                  samples; Educational services, namely, providing mentoring, tutoring, seminars,
                                                                                                  workshops in the field of medicine, science, microbiology, health and the prevention,
                                                                                                  treatment and management of illness; providing a website featuring blogs in the field of
uBiome, Inc.   741800/CA   Canada   Abandoned   SMARTJANE Logo   1942794   1/25/2019
                                                                                                  human health relating to respiratory, influenza and associated health conditions; providing
                                                                                                  online non-downloadable articles and papers in the fields of medicine, science,
                                                                                                  microbiology, health and the prevention, treatment and management of illness; providing
                                                                                                  online journals, namely, blogs in the fields of medicine, science, microbiology, health and
                                                                                                  the prevention, treatment and management of illness; Providing a website featuring
                                                                                                  technology that allows users to submit and analyze scientific data, perform and review
                                                                                                  scientific studies, publish articles, review the articles of others, and generate, test, review
                                                                                                                                                                                                     Case 19-11938-LSS




                                                                                                  and verify scientific hypotheses all in the fields of medicine, science, microbiology, health,
                                                                                                  and the prevention, treatment and management of illness; scientific study and research in
                                                                                                  the fields of medicine, science, microbiology, health, and the prevention, treatment and
                                                                                                  management of illness; Providing a scientific research website that provides databases
                                                                                                  that contain scientific research information in the fields of respiratory science, medicine,
                                                                                                  microbiology, health and the prevention, treatment and management of illness
                                                                                                                                                                                                     Doc 366-1




                                                                                                  09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                  access publications, databases, and information in the field of human health relating to
                                                                                                  respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                  publications in the nature of articles and papers in the field of human health relating to
                                                                                                  respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                  applications that enable users to upload personal health data and track such data for
                                                                                                  individual use and health; computer software and mobile applications for use on
                                                                                                  smartwatches that enable users to upload personal health data and track such data for
                                                                                                  individual use and health
uBiome, Inc.   741904/CN   China    Abandoned   SMARTFLU         1475790   2/5/2019    2/5/2019   10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                  health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                  napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                                                                                                     Filed 12/29/20




                                                                                                  42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                  scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                  others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                  medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                  of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                  health, and the prevention, treatment and management of illness
                                                                                                                                                                                                     Page 31 of 64
                                                                                                                09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                screening of human microbiome through sequencing of same
                                                                                                                10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                of human microbiome through sequencing of same for determining a person's
                                                                                                                microbiome and means to keep it in balance
                                                                                                                42 - Providing a scientific research website that provides databases that contain
                                   Expired at end of                                                            information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/CN   China                       SMARTGUT    1480078    2/5/2019              2/5/2019
                                   life                                                                         treatment and management of illness; providing a website featuring technology that allows
                                                                                                                users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                treatment and management of illness; scientific study and research in the fields of
                                                                                                                medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                prevention, treatment, and management of illnesses




                                                                                                                09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                                 Case 19-11938-LSS




                                                                                                                screening of human microbiome through sequencing of same
                                                                                                                10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                of human microbiome through sequencing of same for determining a person's
                                                                                                                microbiome and means to keep it in balance
                                                                                                                42 - Providing a scientific research website that provides databases that contain
                                                                                                                information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/CN   China   Abandoned           SMARTJANE              2/5/2019
                                                                                                                treatment and management of illness; providing a website featuring technology that allows
                                                                                                                users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                                                                                                                 Doc 366-1




                                                                                                                hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                treatment and management of illness; scientific study and research in the fields of
                                                                                                                medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                prevention, treatment, and management of illnesses




                                                                                                                35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                studies and research in the field of microbiota
                                                                                                                41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                blogs and papers in the field of human microbiota
                                                                                                                                                                                                                 Filed 12/29/20




                                                                                                                42 - Providing a scientific research website that provides databases that contain
                                                                                                                information on human microbiota compiled from users whose microbiota have been
                                   Expired at end of                                                            tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/CN   China                       UBIOME      A0049334   3/26/2015   1264186   3/26/2015
                                   life                                                                         to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                human microbiota
                                                                                                                44 - Providing a health and medical website that provides databases that contain
                                                                                                                information on human microbiota compiled from users whose microbiota have been
                                                                                                                tested, analyzed and organized
                                                                                                                                                                                                                 Page 32 of 64
                                                                                                      09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                      access publications, databases, and information in the field of human health relating to
                                                                                                      respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                      publications in the nature of articles and papers in the field of human health relating to
                                                                                                      respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                      applications that enable users to upload personal health data and track such data for
                                                                                                      individual use and health; computer software and mobile applications for use on
                                                                                                      smartwatches that enable users to upload personal health data and track such data for
                                                                                                      individual use and health
uBiome, Inc.   741904/CO   Colombia   Abandoned           SMARTFLU    1475790   2/5/2019   2/5/2019   10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                      health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                      napkin and plastic tray for obtaining and sequencing human samples
                                                                                                      42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                      scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                      others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                      medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                      of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                      health, and the prevention, treatment and management of illness
                                                                                                                                                                                                         Case 19-11938-LSS




                                                                                                      09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                      sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                      screening of human microbiome through sequencing of same
                                                                                                      10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                      sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                      of human microbiome through sequencing of same for determining a person's
                                                                                                      microbiome and means to keep it in balance
                                                                                                      42 - Providing a scientific research website that provides databases that contain
                                      Expired at end of                                               information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/CO   Colombia                       SMARTGUT    1480078   2/5/2019   2/5/2019
                                      life                                                            treatment and management of illness; providing a website featuring technology that allows
                                                                                                                                                                                                         Doc 366-1




                                                                                                      users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                      articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                      hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                      treatment and management of illness; scientific study and research in the fields of
                                                                                                      medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                      illness; Providing scientific information databases in the field of microbiology for the
                                                                                                      prevention, treatment, and management of illnesses




                                                                                                      09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                      sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                         Filed 12/29/20




                                                                                                      screening of human microbiome through sequencing of same
                                                                                                      10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                      sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                      of human microbiome through sequencing of same for determining a person's
                                                                                                      microbiome and means to keep it in balance
                                                                                                      42 - Providing a scientific research website that provides databases that contain
                                                                                                      information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/CO   Colombia   Abandoned           SMARTJANE             2/5/2019
                                                                                                      treatment and management of illness; providing a website featuring technology that allows
                                                                                                      users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                      articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                      hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                      treatment and management of illness; scientific study and research in the fields of
                                                                                                      medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                                                                         Page 33 of 64




                                                                                                      illness; Providing scientific information databases in the field of microbiology for the
                                                                                                      prevention, treatment, and management of illnesses
                                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                   access publications, databases, and information in the field of human health relating to
                                                                                                                   respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                   publications in the nature of articles and papers in the field of human health relating to
                                                                                                                   respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                   applications that enable users to upload personal health data and track such data for
                                                                                                                   individual use and health; computer software and mobile applications for use on
                                                                                                                   smartwatches that enable users to upload personal health data and track such data for
                                                                                                                   individual use and health
                           European
uBiome, Inc.   741904/EM               Abandoned           SMARTFLU    1475790   2/5/2019   1475790   12/13/2019   10 - Medical testing and screening kit for monitoring influenza and respiratory related
                           Community
                                                                                                                   health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                   napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                   42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                   scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                   others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                   medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                   of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                   health, and the prevention, treatment and management of illness
                                                                                                                                                                                                                      Case 19-11938-LSS




                                                                                                                   09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                   sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                   screening of human microbiome through sequencing of same
                                                                                                                   10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                   sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                   of human microbiome through sequencing of same for determining a person's
                                                                                                                   microbiome and means to keep it in balance
                                                                                                                   42 - Providing a scientific research website that provides databases that contain
                           European    Expired at end of                                                           information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/EM                                   SMARTGUT    1480078   2/5/2019   1480078    8/1/2019
                           Community   life                                                                        treatment and management of illness; providing a website featuring technology that allows
                                                                                                                                                                                                                      Doc 366-1




                                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                   prevention, treatment, and management of illnesses




                                                                                                                   09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                   sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                                      Filed 12/29/20




                                                                                                                   screening of human microbiome through sequencing of same
                                                                                                                   10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                   sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                   of human microbiome through sequencing of same for determining a person's
                                                                                                                   microbiome and means to keep it in balance
                                                                                                                   42 - Providing a scientific research website that provides databases that contain
                           European                                                                                information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/EM               Abandoned           SMARTJANE             2/5/2019
                           Community                                                                               treatment and management of illness; providing a website featuring technology that allows
                                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                                                                                      Page 34 of 64




                                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                   prevention, treatment, and management of illnesses
                                                                                                                   35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                   studies and research in the field of microbiota
                                                                                                                   41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                   field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                   blogs and papers in the field of human microbiota
                                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                                                                                                   information on human microbiota compiled from users whose microbiota have been
                           European    Expired at end of                                                           tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/EP                                   UBIOME     A0049334   3/26/2015   1264186   3/26/2015
                           Community   life                                                                        to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                   hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                   human microbiota
                                                                                                                   44 - Providing a health and medical website that provides databases that contain
                                                                                                                   information on human microbiota compiled from users whose microbiota have been
                                                                                                                   tested, analyzed and organized




                                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                   access publications, databases, and information in the field of human health relating to
                                                                                                                   respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                   publications in the nature of articles and papers in the field of human health relating to
                                                                                                                                                                                                                      Case 19-11938-LSS




                                                                                                                   respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                   applications that enable users to upload personal health data and track such data for
                                                                                                                   individual use and health; computer software and mobile applications for use on
                                                                                                                   smartwatches that enable users to upload personal health data and track such data for
                                                                                                                   individual use and health
uBiome, Inc.   741904/IN   India       Abandoned           SMARTFLU   1475790    2/5/2019    1475790   1/7/2020    10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                                   health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                   napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                   42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                   scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                   others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                                                                                                                      Doc 366-1




                                                                                                                   medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                   of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                   health, and the prevention, treatment and management of illness




                                                                                                                   09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                   sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                   screening of human microbiome through sequencing of same
                                                                                                                   10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                   sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                                                                                                                      Filed 12/29/20




                                                                                                                   of human microbiome through sequencing of same for determining a person's
                                                                                                                   microbiome and means to keep it in balance
                                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                       Expired at end of                                                           information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/IN   India                           SMARTGUT   1480078    2/5/2019              2/5/2019
                                       life                                                                        treatment and management of illness; providing a website featuring technology that allows
                                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                   prevention, treatment, and management of illnesses
                                                                                                                                                                                                                      Page 35 of 64
                                                                                                                  09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                  sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                  screening of human microbiome through sequencing of same
                                                                                                                  10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                  sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                  of human microbiome through sequencing of same for determining a person's
                                                                                                                  microbiome and means to keep it in balance
                                                                                                                  42 - Providing a scientific research website that provides databases that contain
                                                                                                                  information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/IN   India    Abandoned           SMARTJANE              2/5/2019
                                                                                                                  treatment and management of illness; providing a website featuring technology that allows
                                                                                                                  users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                  articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                  hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                  treatment and management of illness; scientific study and research in the fields of
                                                                                                                  medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                  illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                  prevention, treatment, and management of illnesses




                                                                                                                  35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                  studies and research in the field of microbiota
                                                                                                                                                                                                                   Case 19-11938-LSS




                                                                                                                  41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                  field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                  blogs and papers in the field of human microbiota
                                                                                                                  42 - Providing a scientific research website that provides databases that contain
                                                                                                                  information on human microbiota compiled from users whose microbiota have been
                                    Expired at end of                                                             tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/IN   India                        UBIOME      A0049334   3/26/2015   1264186   12/15/2017
                                    life                                                                          to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                  articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                  hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                  human microbiota
                                                                                                                  44 - Providing a health and medical website that provides databases that contain
                                                                                                                                                                                                                   Doc 366-1




                                                                                                                  information on human microbiota compiled from users whose microbiota have been
                                                                                                                  tested, analyzed and organized



                                                                                                                  35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                  studies and research in the field of microbiota
                                                                                                                  41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                  field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                  blogs and papers in the field of human microbiota
                                                                                                                  42 - Providing a scientific research website that provides databases that contain
                                                                                                                  information on human microbiota compiled from users whose microbiota have been
                                    Expired at end of                                                             tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/IL   Israel                       UBIOME      A0049334   3/26/2015   1264186    4/2/2017
                                                                                                                                                                                                                   Filed 12/29/20




                                    life                                                                          to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                  articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                  hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                  human microbiota
                                                                                                                  44 - Providing a health and medical website that provides databases that contain
                                                                                                                  information on human microbiota compiled from users whose microbiota have been
                                                                                                                  tested, analyzed and organized
                                                                                                                                                                                                                   Page 36 of 64
                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                   access publications, databases, and information in the field of human health relating to
                                                                                                   respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                   publications in the nature of articles and papers in the field of human health relating to
                                                                                                   respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                   applications that enable users to upload personal health data and track such data for
                                                                                                   individual use and health; computer software and mobile applications for use on
                                                                                                   smartwatches that enable users to upload personal health data and track such data for
                                                                                                   individual use and health
uBiome, Inc.   741904/JP   Japan   Abandoned           SMARTFLU    1475790   2/5/2019   2/5/2019   10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                   health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                   napkin and plastic tray for obtaining and sequencing human samples
                                                                                                   42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                   scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                   others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                   medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                   of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                   health, and the prevention, treatment and management of illness
                                                                                                                                                                                                      Case 19-11938-LSS




                                                                                                   09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                   sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                   screening of human microbiome through sequencing of same
                                                                                                   10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                   sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                   of human microbiome through sequencing of same for determining a person's
                                                                                                   microbiome and means to keep it in balance
                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                   Expired at end of                                               information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/JP   Japan                       SMARTGUT    1480078   2/5/2019   2/5/2019
                                   life                                                            treatment and management of illness; providing a website featuring technology that allows
                                                                                                                                                                                                      Doc 366-1




                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                   prevention, treatment, and management of illnesses




                                                                                                   09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                   sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                      Filed 12/29/20




                                                                                                   screening of human microbiome through sequencing of same
                                                                                                   10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                   sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                   of human microbiome through sequencing of same for determining a person's
                                                                                                   microbiome and means to keep it in balance
                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                                                                                   information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/JP   Japan   Abandoned           SMARTJANE             2/5/2019
                                                                                                   treatment and management of illness; providing a website featuring technology that allows
                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                                                                      Page 37 of 64




                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                   prevention, treatment, and management of illnesses
                                                                                                                           35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                           studies and research in the field of microbiota
                                                                                                                           41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                           field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                           blogs and papers in the field of human microbiota
                                                                                                                           42 - Providing a scientific research website that provides databases that contain
                                                                                                                           information on human microbiota compiled from users whose microbiota have been
                                              Expired at end of                                                            tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/JP    Japan                                 UBIOME      A0049334   3/26/2015   1264186   3/26/2015
                                              life                                                                         to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                           articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                           hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                           human microbiota
                                                                                                                           44 - Providing a health and medical website that provides databases that contain
                                                                                                                           information on human microbiota compiled from users whose microbiota have been
                                                                                                                           tested, analyzed and organized


                                                                                                                           10 - Testing and diagnostic kit for obtaining and sequencing human microbiome samples,
                            Madrid Protocol                                                                                conducting clinical studies to analyze diagnostic findings, and appropriate therapeutic
uBiome, Inc.   512538/MAP                     Closed              SMARTGUT
                            (TM)                                                                                           interventions



                                                                                                                           09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                                                                                                                              Case 19-11938-LSS




                                                                                                                           sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                           screening of human microbiome through sequencing of same
                                                                                                                           10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                           sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                           of human microbiome through sequencing of same for determining a person's
                                                                                                                           microbiome and means to keep it in balance
                                                                                                                           42 - Providing a scientific research website that provides databases that contain
                            Madrid Protocol                                                                                information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/MAP                     Abandoned           SMARTJANE   TBD        2/5/2019
                            (TM)                                                                                           treatment and management of illness; providing a website featuring technology that allows
                                                                                                                           users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                                                                                                                              Doc 366-1




                                                                                                                           articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                           hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                           treatment and management of illness; scientific study and research in the fields of
                                                                                                                           medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                           illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                           prevention, treatment, and management of illnesses




                                                                                                                           09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                           access publications, databases, and information in the field of human health relating to
                                                                                                                           respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                                                                                                                              Filed 12/29/20




                                                                                                                           publications in the nature of articles and papers in the field of human health relating to
                                                                                                                           respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                           applications that enable users to upload personal health data and track such data for
                                                                                                                           individual use and health; computer software and mobile applications for use on
                                                                                                                           smartwatches that enable users to upload personal health data and track such data for
                                                                                                                           individual use and health
uBiome, Inc.   741904/MX    Mexico            Abandoned           SMARTFLU    1475790    2/5/2019                          10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                                           health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                           napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                           42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                           scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                           others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                           medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                                                                                                                              Page 38 of 64




                                                                                                                           of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                           health, and the prevention, treatment and management of illness
                                                                                                                09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                screening of human microbiome through sequencing of same
                                                                                                                10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                of human microbiome through sequencing of same for determining a person's
                                                                                                                microbiome and means to keep it in balance
                                                                                                                42 - Providing a scientific research website that provides databases that contain
                                    Expired at end of                                                           information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/MX   Mexico                       SMARTGUT    1480078    2/5/2019
                                    life                                                                        treatment and management of illness; providing a website featuring technology that allows
                                                                                                                users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                treatment and management of illness; scientific study and research in the fields of
                                                                                                                medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                prevention, treatment, and management of illnesses




                                                                                                                09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                                 Case 19-11938-LSS




                                                                                                                screening of human microbiome through sequencing of same
                                                                                                                10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                of human microbiome through sequencing of same for determining a person's
                                                                                                                microbiome and means to keep it in balance
                                                                                                                42 - Providing a scientific research website that provides databases that contain
                                                                                                                information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/MX   Mexico   Abandoned           SMARTJANE              2/5/2019
                                                                                                                treatment and management of illness; providing a website featuring technology that allows
                                                                                                                users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                                                                                                                 Doc 366-1




                                                                                                                hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                treatment and management of illness; scientific study and research in the fields of
                                                                                                                medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                prevention, treatment, and management of illnesses




                                                                                                                35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                studies and research in the field of microbiota
                                                                                                                41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                blogs and papers in the field of human microbiota
                                                                                                                                                                                                                 Filed 12/29/20




                                                                                                                42 - Providing a scientific research website that provides databases that contain
                                                                                                                information on human microbiota compiled from users whose microbiota have been
                                    Expired at end of                                                           tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/MX   Mexico                       UBIOME      A0049334   3/26/2015   1264186   9/8/2017
                                    life                                                                        to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                human microbiota
                                                                                                                44 - Providing a health and medical website that provides databases that contain
                                                                                                                information on human microbiota compiled from users whose microbiota have been
                                                                                                                tested, analyzed and organized
                                                                                                                                                                                                                 Page 39 of 64
                                                                                                                    09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                    access publications, databases, and information in the field of human health relating to
                                                                                                                    respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                    publications in the nature of articles and papers in the field of human health relating to
                                                                                                                    respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                    applications that enable users to upload personal health data and track such data for
                                                                                                                    individual use and health; computer software and mobile applications for use on
                                                                                                                    smartwatches that enable users to upload personal health data and track such data for
                                                                                                                    individual use and health
uBiome, Inc.   741904/NZ   New Zealand   Abandoned           SMARTFLU    1475790   2/5/2019   1475790   12/3/2019   10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                                    health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                    napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                    42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                    scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                    others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                    medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                    of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                    health, and the prevention, treatment and management of illness
                                                                                                                                                                                                                       Case 19-11938-LSS




                                                                                                                    09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                    screening of human microbiome through sequencing of same
                                                                                                                    10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                    of human microbiome through sequencing of same for determining a person's
                                                                                                                    microbiome and means to keep it in balance
                                                                                                                    42 - Providing a scientific research website that provides databases that contain
                                         Expired at end of                                                          information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/NZ   New Zealand                       SMARTGUT    1480078   2/5/2019   1480078   2/5/2019
                                         life                                                                       treatment and management of illness; providing a website featuring technology that allows
                                                                                                                                                                                                                       Doc 366-1




                                                                                                                    users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                    articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                    hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                    treatment and management of illness; scientific study and research in the fields of
                                                                                                                    medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                    illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                    prevention, treatment, and management of illnesses




                                                                                                                    09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                                       Filed 12/29/20




                                                                                                                    screening of human microbiome through sequencing of same
                                                                                                                    10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                    of human microbiome through sequencing of same for determining a person's
                                                                                                                    microbiome and means to keep it in balance
                                                                                                                    42 - Providing a scientific research website that provides databases that contain
                                                                                                                    information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/NZ   New Zealand   Abandoned           SMARTJANE             2/5/2019
                                                                                                                    treatment and management of illness; providing a website featuring technology that allows
                                                                                                                    users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                    articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                    hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                    treatment and management of illness; scientific study and research in the fields of
                                                                                                                    medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                                                                                       Page 40 of 64




                                                                                                                    illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                    prevention, treatment, and management of illnesses
                                                                                                                     35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                     studies and research in the field of microbiota
                                                                                                                     41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                     field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                     blogs and papers in the field of human microbiota
                                                                                                                     42 - Providing a scientific research website that provides databases that contain
                                                                                                                     information on human microbiota compiled from users whose microbiota have been
                                         Expired at end of                                                           tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/NZ   New Zealand                       UBIOME     A0049334   3/26/2015   1264186   1/21/2016
                                         life                                                                        to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                     articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                     hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                     human microbiota
                                                                                                                     44 - Providing a health and medical website that provides databases that contain
                                                                                                                     information on human microbiota compiled from users whose microbiota have been
                                                                                                                     tested, analyzed and organized



                                                                                                                     35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                     studies and research in the field of microbiota
                                                                                                                     41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                     field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                     blogs and papers in the field of human microbiota
                                                                                                                     42 - Providing a scientific research website that provides databases that contain
                                                                                                                                                                                                                        Case 19-11938-LSS




                                                                                                                     information on human microbiota compiled from users whose microbiota have been
                                         Expired at end of                                                           tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/NO   Norway                            UBIOME     A0049334   3/26/2015   1264186   3/26/2015
                                         life                                                                        to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                     articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                     hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                     human microbiota
                                                                                                                     44 - Providing a health and medical website that provides databases that contain
                                                                                                                     information on human microbiota compiled from users whose microbiota have been
                                                                                                                     tested, analyzed and organized
                                                                                                                                                                                                                        Doc 366-1




                                                                                                                     09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                     access publications, databases, and information in the field of human health relating to
                                                                                                                     respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                     publications in the nature of articles and papers in the field of human health relating to
                                                                                                                     respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                     applications that enable users to upload personal health data and track such data for
                                                                                                                     individual use and health; computer software and mobile applications for use on
                                                                                                                     smartwatches that enable users to upload personal health data and track such data for
                                                                                                                     individual use and health
                           Republic of
uBiome, Inc.   741904/KR                 Abandoned           SMARTFLU   1475790    2/5/2019              2/5/2019    10 - Medical testing and screening kit for monitoring influenza and respiratory related
                           Korea
                                                                                                                                                                                                                        Filed 12/29/20




                                                                                                                     health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                     napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                     42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                     scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                     others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                     medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                     of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                     health, and the prevention, treatment and management of illness
                                                                                                                                                                                                                        Page 41 of 64
                                                                                                                     09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                     sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                     screening of human microbiome through sequencing of same
                                                                                                                     10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                     sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                     of human microbiome through sequencing of same for determining a person's
                                                                                                                     microbiome and means to keep it in balance
                                                                                                                     42 - Providing a scientific research website that provides databases that contain
                           Republic of   Expired at end of                                                           information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/KR                                     SMARTGUT    1480078    2/5/2019              2/5/2019
                           Korea         life                                                                        treatment and management of illness; providing a website featuring technology that allows
                                                                                                                     users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                     articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                     hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                     treatment and management of illness; scientific study and research in the fields of
                                                                                                                     medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                     illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                     prevention, treatment, and management of illnesses




                                                                                                                     09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                     sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                                      Case 19-11938-LSS




                                                                                                                     screening of human microbiome through sequencing of same
                                                                                                                     10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                     sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                     of human microbiome through sequencing of same for determining a person's
                                                                                                                     microbiome and means to keep it in balance
                                                                                                                     42 - Providing a scientific research website that provides databases that contain
                           Republic of                                                                               information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/KR                 Abandoned           SMARTJANE              2/5/2019
                           Korea                                                                                     treatment and management of illness; providing a website featuring technology that allows
                                                                                                                     users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                     articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                                                                                                                      Doc 366-1




                                                                                                                     hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                     treatment and management of illness; scientific study and research in the fields of
                                                                                                                     medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                     illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                     prevention, treatment, and management of illnesses




                                                                                                                     35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                     studies and research in the field of microbiota
                                                                                                                     41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                     field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                     blogs and papers in the field of human microbiota
                                                                                                                                                                                                                      Filed 12/29/20




                                                                                                                     42 - Providing a scientific research website that provides databases that contain
                                                                                                                     information on human microbiota compiled from users whose microbiota have been
                           Republic of   Expired at end of                                                           tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/KR                                     UBIOME      A0049334   3/26/2015   1264186   2/7/2017
                           Korea         life                                                                        to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                     articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                     hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                     human microbiota
                                                                                                                     44 - Providing a health and medical website that provides databases that contain
                                                                                                                     information on human microbiota compiled from users whose microbiota have been
                                                                                                                     tested, analyzed and organized
                                                                                                                                                                                                                      Page 42 of 64
                                                                                                                    09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                    access publications, databases, and information in the field of human health relating to
                                                                                                                    respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                    publications in the nature of articles and papers in the field of human health relating to
                                                                                                                    respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                    applications that enable users to upload personal health data and track such data for
                                                                                                                    individual use and health; computer software and mobile applications for use on
                                                                                                                    smartwatches that enable users to upload personal health data and track such data for
                                                                                                                    individual use and health
                           Russian
uBiome, Inc.   741904/RU                Abandoned           SMARTFLU    1475790   2/5/2019   1475790   12/23/2019   10 - Medical testing and screening kit for monitoring influenza and respiratory related
                           Federation
                                                                                                                    health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                    napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                    42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                    scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                    others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                    medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                    of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                    health, and the prevention, treatment and management of illness
                                                                                                                                                                                                                       Case 19-11938-LSS




                                                                                                                    09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                    screening of human microbiome through sequencing of same
                                                                                                                    10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                    of human microbiome through sequencing of same for determining a person's
                                                                                                                    microbiome and means to keep it in balance
                                                                                                                    42 - Providing a scientific research website that provides databases that contain
                           Russian      Expired at end of                                                           information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/RU                                    SMARTGUT    1480078   2/5/2019   1480078   1/31/2020
                           Federation   life                                                                        treatment and management of illness; providing a website featuring technology that allows
                                                                                                                                                                                                                       Doc 366-1




                                                                                                                    users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                    articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                    hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                    treatment and management of illness; scientific study and research in the fields of
                                                                                                                    medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                    illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                    prevention, treatment, and management of illnesses




                                                                                                                    09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                                       Filed 12/29/20




                                                                                                                    screening of human microbiome through sequencing of same
                                                                                                                    10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                    of human microbiome through sequencing of same for determining a person's
                                                                                                                    microbiome and means to keep it in balance
                                                                                                                    42 - Providing a scientific research website that provides databases that contain
                           Russian                                                                                  information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/RU                Abandoned           SMARTJANE             2/5/2019
                           Federation                                                                               treatment and management of illness; providing a website featuring technology that allows
                                                                                                                    users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                    articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                    hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                    treatment and management of illness; scientific study and research in the fields of
                                                                                                                    medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                                                                                       Page 43 of 64




                                                                                                                    illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                    prevention, treatment, and management of illnesses
                                                                                                                    35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                    studies and research in the field of microbiota
                                                                                                                    41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                    field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                    blogs and papers in the field of human microbiota
                                                                                                                    42 - Providing a scientific research website that provides databases that contain
                                                                                                                    information on human microbiota compiled from users whose microbiota have been
                           Russian      Expired at end of                                                           tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/RU                                    UBIOME     A0049334   3/26/2015   1264186   3/26/2015
                           Federation   life                                                                        to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                    articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                    hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                    human microbiota
                                                                                                                    44 - Providing a health and medical website that provides databases that contain
                                                                                                                    information on human microbiota compiled from users whose microbiota have been
                                                                                                                    tested, analyzed and organized




                                                                                                                    09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                    access publications, databases, and information in the field of human health relating to
                                                                                                                    respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                    publications in the nature of articles and papers in the field of human health relating to
                                                                                                                                                                                                                       Case 19-11938-LSS




                                                                                                                    respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                    applications that enable users to upload personal health data and track such data for
                                                                                                                    individual use and health; computer software and mobile applications for use on
                                                                                                                    smartwatches that enable users to upload personal health data and track such data for
                                                                                                                    individual use and health
                                        Rejected During
uBiome, Inc.   741904/SG   Singapore                        SMARTFLU   1475790    2/5/2019              2/5/2019    10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                        Prosecution
                                                                                                                    health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                    napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                    42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                    scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                    others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                                                                                                                       Doc 366-1




                                                                                                                    medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                    of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                    health, and the prevention, treatment and management of illness




                                                                                                                    09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                    screening of human microbiome through sequencing of same
                                                                                                                    10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                    sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                                                                                                                       Filed 12/29/20




                                                                                                                    of human microbiome through sequencing of same for determining a person's
                                                                                                                    microbiome and means to keep it in balance
                                                                                                                    42 - Providing a scientific research website that provides databases that contain
                                        Expired at end of                                                           information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/SG   Singapore                        SMARTGUT   1480078    2/5/2019              2/5/2019
                                        life                                                                        treatment and management of illness; providing a website featuring technology that allows
                                                                                                                    users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                    articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                    hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                    treatment and management of illness; scientific study and research in the fields of
                                                                                                                    medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                    illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                    prevention, treatment, and management of illnesses
                                                                                                                                                                                                                       Page 44 of 64
                                                                                                                      09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                      sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                      screening of human microbiome through sequencing of same
                                                                                                                      10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                      sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                      of human microbiome through sequencing of same for determining a person's
                                                                                                                      microbiome and means to keep it in balance
                                                                                                                      42 - Providing a scientific research website that provides databases that contain
                                                                                                                      information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/SG   Singapore     Abandoned           SMARTJANE              2/5/2019
                                                                                                                      treatment and management of illness; providing a website featuring technology that allows
                                                                                                                      users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                      articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                      hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                      treatment and management of illness; scientific study and research in the fields of
                                                                                                                      medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                      illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                      prevention, treatment, and management of illnesses




                                                                                                                      35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                      studies and research in the field of microbiota
                                                                                                                                                                                                                       Case 19-11938-LSS




                                                                                                                      41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                      field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                      blogs and papers in the field of human microbiota
                                                                                                                      42 - Providing a scientific research website that provides databases that contain
                                                                                                                      information on human microbiota compiled from users whose microbiota have been
                                         Expired at end of                                                            tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/SG   Singapore                         UBIOME      A0049334   3/26/2015   1264186   6/22/2016
                                         life                                                                         to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                      articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                      hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                      human microbiota
                                                                                                                      44 - Provision of medical information via a health and medical website that provides
                                                                                                                                                                                                                       Doc 366-1




                                                                                                                      databases that containing information on human microbiota compiled from users whose
                                                                                                                      microbiota have been tested, analyzed and organized



                                                                                                                      35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                                      studies and research in the field of microbiota
                                                                                                                      41 - Providing an online resource center, namely, online articles, blogs and papers in the
                                                                                                                      field of human microbiota; providing on-line publications in the nature of articles,
                                                                                                                      blogs and papers in the field of human microbiota
                                                                                                                      42 - Providing a scientific research website that provides databases that contain
                                                                                                                      information on human microbiota compiled from users whose microbiota have been
                                         Expired at end of                                                            tested, analyzed and organized; providing a website featuring technology that allows use
uBiome, Inc.   512359/CH   Switzerland                       UBIOME      A0049334   3/26/2015   1264186   3/26/2015
                                                                                                                                                                                                                       Filed 12/29/20




                                         life                                                                         to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                      articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                      hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                                      human microbiota
                                                                                                                      44 - Providing a health and medical website that provides databases that contain
                                                                                                                      information on human microbiota compiled from users whose microbiota have been
                                                                                                                      tested, analyzed and organized
                                                                                                                                                                                                                       Page 45 of 64
                                                                                                     09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                     access publications, databases, and information in the field of human health relating to
                                                                                                     respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                     publications in the nature of articles and papers in the field of human health relating to
                                                                                                     respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                     applications that enable users to upload personal health data and track such data for
                                                                                                     individual use and health; computer software and mobile applications for use on
                                                                                                     smartwatches that enable users to upload personal health data and track such data for
                                                                                                     individual use and health
uBiome, Inc.   741904/UA   Ukraine   Abandoned           SMARTFLU    1475790   2/5/2019   2/5/2019   10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                     health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                     napkin and plastic tray for obtaining and sequencing human samples
                                                                                                     42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                     scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                     others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                     medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                     of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                     health, and the prevention, treatment and management of illness
                                                                                                                                                                                                        Case 19-11938-LSS




                                                                                                     09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                     sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                     screening of human microbiome through sequencing of same
                                                                                                     10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                     sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                     of human microbiome through sequencing of same for determining a person's
                                                                                                     microbiome and means to keep it in balance
                                                                                                     42 - Providing a scientific research website that provides databases that contain
                                     Expired at end of                                               information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741905/UA   Ukraine                       SMARTGUT    1480078   2/5/2019   2/5/2019
                                     life                                                            treatment and management of illness; providing a website featuring technology that allows
                                                                                                                                                                                                        Doc 366-1




                                                                                                     users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                     articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                     hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                     treatment and management of illness; scientific study and research in the fields of
                                                                                                     medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                     illness; Providing scientific information databases in the field of microbiology for the
                                                                                                     prevention, treatment, and management of illnesses




                                                                                                     09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                     sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                                                                                                        Filed 12/29/20




                                                                                                     screening of human microbiome through sequencing of same
                                                                                                     10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                     sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                     of human microbiome through sequencing of same for determining a person's
                                                                                                     microbiome and means to keep it in balance
                                                                                                     42 - Providing a scientific research website that provides databases that contain
                                                                                                     information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/UA   Ukraine   Abandoned           SMARTJANE             2/5/2019
                                                                                                     treatment and management of illness; providing a website featuring technology that allows
                                                                                                     users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                     articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                     hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                     treatment and management of illness; scientific study and research in the fields of
                                                                                                     medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                                                                        Page 46 of 64




                                                                                                     illness; Providing scientific information databases in the field of microbiology for the
                                                                                                     prevention, treatment, and management of illnesses
                                                                                                                          09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                                          access publications, databases, and information in the field of human health relating to
                                                                                                                          respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                                          publications in the nature of articles and papers in the field of human health relating to
                                                                                                                          respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                                          applications that enable users to upload personal health data and track such data for
                                                                                                                          individual use and health; computer software and mobile applications for use on
                                                                                                                          smartwatches that enable users to upload personal health data and track such data for
                                                                                                                          individual use and health
uBiome, Inc.   741904/GB   United Kingdom Abandoned             SMARTFLU    1475790    2/5/2019    1475790    2/5/2019    10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                                          health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                                          napkin and plastic tray for obtaining and sequencing human samples
                                                                                                                          42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                                          scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                          others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                          medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                                          of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                                          health, and the prevention, treatment and management of illness
                                                                                                                                                                                                                             Case 19-11938-LSS




                                                                                                                          42 - Providing a scientific research website that provides databases that contain
                                                                                                                          information in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                          treatment and management of illness; providing a website featuring technology that allows
                                                                                                                          users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                          articles, review the articles of others, and generate, test, review and verify scientific
                                            Expired at end of
uBiome, Inc.   741905/GB   United Kingdom                       SMARTGUT    1480078    2/5/2019    1480078   10/17/2019   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                            life
                                                                                                                          treatment and management of illness; scientific study and research in the fields of
                                                                                                                          medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                          illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                          prevention, treatment, and management of illnesses
                                                                                                                                                                                                                             Doc 366-1




                                                                                                                          10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray and
                                                                                                                          sealable plastic bag for medical testing and screening of human microbiome through
                                                                                                                          sequencing of same for determining a person's microbiome and means to keep it in
                                                                                                                          balance.
                                                                                                                          09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray and
                                            Expired at end of
uBiome, Inc.   728182/GB   United Kingdom                       SMARTGUT    A0065562   3/10/2017   1390473    6/5/2018    sealable plastic bag for laboratory testing and research screening of human microbiome
                                            life
                                                                                                                          through sequencing of same.
                                                                                                                          16 - Human microbiome collection kit comprising napkin; instruction card; return mailer for
                                                                                                                          laboratory testing and research screening of human microbiome through sequencing of
                                                                                                                          same.
                                                                                                                                                                                                                             Filed 12/29/20




                                                                                                                          09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                          sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                                          screening of human microbiome through sequencing of same
                                                                                                                          10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                                          sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                                          of human microbiome through sequencing of same for determining a person's
                                                                                                                          microbiome and means to keep it in balance
                                                                                                                          42 - Providing a scientific research website that provides databases that contain
                                                                                                                          information in the fields of medicine, science, microbiology, health and the prevention,
uBiome, Inc.   741906/GB   United Kingdom Abandoned             SMARTJANE              2/5/2019
                                                                                                                          treatment and management of illness; providing a website featuring technology that allows
                                                                                                                          users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                          articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                                                                                                                                             Page 47 of 64




                                                                                                                          hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                          treatment and management of illness; scientific study and research in the fields of
                                                                                                                          medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                          illness; Providing scientific information databases in the field of microbiology for the
                                                                                                                          prevention, treatment, and management of illnesses
                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                   access publications, databases, and information in the field of human microbiota;
                                                                                                   Downloadable electronic publications in the nature of written articles and papers in the
                                                                                                   field of human microbiota provided via an online resource center website; downloadable
                                                                                                   electronic publications in the nature of written articles and written papers in the field of
                                                                                                   human microbiota; computer software and mobile applications that enable users to uploa
                                                                                                   personal microbiota data and track such data for individual use and health; computer
                                                                                                   software and mobile applications for use on smartwatches that enable users to upload
                                                                                                   personal microbiota data and track such data for individual use and health

                                                                                                   10 - Human microbiota collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                   sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                   of human microbiota through sequencing of same for determining a person's microbiota
                                                                                                   and means to keep it in balance

                                                                                                   41 - Providing an online website featuring downloadable blogs and publications in the
                                                                                                   nature of articles and papers in the field of human microbiota; Providing an online website
                                                                                                   featuring downloadable blogs and publications in the fields of medicine, science,
                           United States of                                                        microbiology, health and the prevention, treatment and management of illness
uBiome, Inc.   741185/US                    Abandoned   CAFFEINOTYPE      88/194272   11/14/2018
                           America
                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                                                                                   information in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                   treatment and management of illness; providing a website featuring technology that allows
                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                                                                                                      Case 19-11938-LSS




                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                   prevention, treatment, and management of illnesses

                                                                                                   44 - Performing diagnosis of diseases and medical conditions using information about an
                                                                                                   individual's or a population's microbiota; providing information about the use of
                                                                                                   microorganisms to treat diseases and medical conditions; providing a health and medical
                                                                                                                                                                                                      Doc 366-1




                                                                                                   website that contains information on human microbiota compiled from users whose
                                                                                                   microbiota have been tested, analyzed and organized




                                                                                                   42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                   scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                   others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                   medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                   of illness; scientific study and research in the fields of medicine, science, microbiology,
                           United States of             CONCORDANCE
uBiome, Inc.   738630/US                    Abandoned                     87/833836   3/14/2018    health, and the prevention, treatment and management of illness
                           America                      SCORE
                                                                                                   41 - Providing online non-downloadable articles and papers in the fields of medicine,
                                                                                                   science, microbiology, health and the prevention, treatment and management of illness;
                                                                                                                                                                                                      Filed 12/29/20




                                                                                                   providing online journals, namely, blogs in the fields of medicine, science, microbiology,
                                                                                                   health and the prevention, treatment and management of illness




                                                                                                   42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                   scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                   others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                   medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                   of illness; scientific study and research in the fields of medicine, science, microbiology,
                           United States of
uBiome, Inc.   738628/US                    Abandoned   DYSBIOSIS INDEX   87/833821   3/14/2018    health, and the prevention, treatment and management of illness
                           America
                                                                                                   41 - Providing online non-downloadable articles and papers in the fields of medicine,
                                                                                                   science, microbiology, health and the prevention, treatment and management of illness;
                                                                                                                                                                                                      Page 48 of 64




                                                                                                   providing online journals, namely, blogs in the fields of medicine, science, microbiology,
                                                                                                   health and the prevention, treatment and management of illness
                                                                                                     42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                     scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                     others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                     medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                     of illness; scientific study and research in the fields of medicine, science, microbiology,
                           United States of
uBiome, Inc.   738629/US                    Abandoned   DYSBIOSIS SCORE     87/833828   3/14/2018    health, and the prevention, treatment and management of illness
                           America
                                                                                                     41 - Providing online non-downloadable articles and papers in the fields of medicine,
                                                                                                     science, microbiology, health and the prevention, treatment and management of illness;
                                                                                                     providing online journals, namely, blogs in the fields of medicine, science, microbiology,
                                                                                                     health and the prevention, treatment and management of illness




                                                                                                     09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                     access publications, databases, and information in the field of human microbiota and
                                                                                                     human health relating to respiratory, influenza and associated health conditions; Online
                                                                                                     resource center, namely, a website featuring downloadable blogs and publications in the
                                                                                                     nature of articles and papers in the field of human microbiota and human health relating to
                                                                                                     respiratory, influenza and associated health conditions; on-line downloadable publications
                                                                                                     in the nature of articles, blogs and papers in the field of human microbiota; computer
                                                                                                     software and mobile applications that enable users to upload personal microbiota data
                                                                                                                                                                                                        Case 19-11938-LSS




                                                                                                     and track such data for individual use and health; computer software and mobile
                                                                                                     applications for use on smartwatches that enable users to upload personal microbiota
                                                                                                     data and track such data for individual use and health
                                                                                                     10 - Testing and screening kit comprising instruction card, return mailer, sealable baggie,
                                                                                                     swabs, tubes, napkin and plastic tray for obtaining and sequencing human microbiome
                                                                                                     samples and influenza and respiratory related health conditions
                                                                                                     35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                     studies and research in the in the fields of medicine, science, microbiology, health and the
                           United States of
uBiome, Inc.   738913/US                    Abandoned   EXPLORER            87/869515    4/9/2018    prevention, treatment and management of illness
                           America
                                                                                                     42 - Providing a scientific research website that provides databases that contain
                                                                                                                                                                                                        Doc 366-1




                                                                                                     information in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                     treatment and management of illness; providing a website featuring technology that allows
                                                                                                     users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                     articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                     hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                     treatment and management of illness; scientific study and research in the fields of
                                                                                                     medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                     illness; Providing an online resource center, namely, online articles, blogs and papers in
                                                                                                     the fields of medicine, science, microbiology, health and the prevention, treatment and
                                                                                                     management of illness; providing on-line publications in the nature of articles, blogs and
                                                                                                     papers in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                     treatment and management of illness; Providing a health and medical website that
                                                                                                     provides databases that contain information in the fields of medicine, science,
                                                                                                     microbiology, health and the prevention, treatment and management of illness
                                                                                                                                                                                                        Filed 12/29/20




                                                                                                     05 - Reagents for tracking indicators for particular disease states for medical diagnosis
                                                                                                     44 - Genetic testing; analysis of genetic testing for medical use
                           United States of
uBiome, Inc.   738914/US                    Abandoned   EXPLORER            87/869495    4/9/2018    45 - Online social networking services in the field of human microbiota; online social
                           America
                                                                                                     networking services



                                                                                                     41 - Educational services, namely, providing mentoring, tutoring, seminars, and
                                                                                                     workshops in the field of medicine, science, microbiology, health and the prevention,
                                                                                                                                                                                                        Page 49 of 64




                                                                                                     treatment and management of illness; providing a website featuring blogs in the field of
                                                                                                     human health relating to respiratory, influenza and associated health conditions; providing
                           United States of
uBiome, Inc.   741186/US                    Abandoned   EXPLORER & Design   88/194311   11/14/2018   online non-downloadable articles and papers in the fields of medicine, science,
                           America
                                                                                                     microbiology, health and the prevention, treatment and management of illness; providing
                                                                                                     online journals, namely, blogs in the fields of medicine, science, microbiology, health and
                                                                                                     the prevention, treatment and management of illness
                                                                                               09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                               access publications, databases, and information in the field of human microbiota; Online
                                                                                               resource center, namely, a website featuring downloadable blogs and publications in the
                                                                                               nature of articles and papers in the field of human microbiota; on-line downloadable
                                                                                               publications in the nature of articles, blogs and papers in the field of human microbiota;
                                                                                               computer software and mobile applications that enable users to upload personal
                                                                                               microbiota data and track such data for individual use and health; computer software and
                                                                                               mobile applications for use on smartwatches that enable users to upload personal
                                                                                               microbiota data and track such data for individual use and health
                                                                                               10 - Testing and screening kit comprising instruction card, return mailer, sealable baggie,
                                                                                               swabs, tubes, napkin and plastic tray for obtaining and sequencing human microbiome
                                                                                               samples
                                                                                               35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                               studies and research in the in the fields of medicine, science, microbiology, health and the
                                                                                               prevention, treatment and management of illness
                                                                                               42 - Providing a scientific research website that provides databases that contain
                           United States of
uBiome, Inc.   738008/US                    Abandoned   ExplorerPlus   87/772897   1/26/2018   information in the fields of medicine, science, microbiology, health and the prevention,
                           America
                                                                                               treatment and management of illness; providing a website featuring technology that allows
                                                                                               users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                               articles, review the articles of others, and generate, test, review and verify scientific
                                                                                               hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                               treatment and management of illness; scientific study and research in the fields of
                                                                                                                                                                                              Case 19-11938-LSS




                                                                                               medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                               illness; Providing an online resource center, namely, online articles, blogs and papers in
                                                                                               the fields of medicine, science, microbiology, health and the prevention, treatment and
                                                                                               management of illness; providing on-line publications in the nature of articles, blogs and
                                                                                               papers in the fields of medicine, science, microbiology, health and the prevention,
                                                                                               treatment and management of illness; Providing a health and medical website that
                                                                                               provides databases that contain information in the fields of medicine, science,
                                                                                               microbiology, health and the prevention, treatment and management of illness
                                                                                               45 - Online social networking services in the field of human microbiota; online social
                                                                                               networking services
                                                                                                                                                                                              Doc 366-1
                                                                                                                                                                                              Filed 12/29/20
                                                                                                                                                                                              Page 50 of 64
                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                   access publications, databases, and information in the field of human microbiota;
                                                                                                   Downloadable electronic publications in the nature of written articles and papers in the
                                                                                                   field of human microbiota provided via an online resource center website; downloadable
                                                                                                   electronic publications in the nature of written articles and written papers in the field of
                                                                                                   human microbiota; computer software and mobile applications that enable users to uploa
                                                                                                   personal microbiota data and track such data for individual use and health; computer
                                                                                                   software and mobile applications for use on smartwatches that enable users to upload
                                                                                                   personal microbiota data and track such data for individual use and health

                                                                                                   10 - Human microbiota collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                   sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                   of human microbiota through sequencing of same for determining a person's microbiota
                                                                                                   and means to keep it in balance

                                                                                                   41 - Providing an online website featuring downloadable blogs and publications in the
                                                                                                   nature of articles and papers in the field of human microbiota; Providing an online website
                                                                                                   featuring downloadable blogs and publications in the fields of medicine, science,
                           United States of                                                        microbiology, health and the prevention, treatment and management of illness
uBiome, Inc.   741184/US                    Abandoned   JITTEROME         88/194262   11/14/2018
                           America
                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                                                                                   information in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                   treatment and management of illness; providing a website featuring technology that allows
                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                                                                                                                    Case 19-11938-LSS




                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                   illness; Providing scientific information databases in the field of microbiology for the
                                                                                                   prevention, treatment, and management of illnesses

                                                                                                   44 - Performing diagnosis of diseases and medical conditions using information about an
                                                                                                   individual's or a population's microbiota; providing information about the use of
                                                                                                   microorganisms to treat diseases and medical conditions; providing a health and medical
                                                                                                                                                                                                    Doc 366-1




                                                                                                   website that contains information on human microbiota compiled from users whose
                                                                                                   microbiota have been tested, analyzed and organized




                                                                                                   41 - Providing an online resource center, namely, providing a website featuring blogs and
                                                                                                   non-downloadable publications in the nature of articles and papers in the field of human
                                                                                                   microbiota; providing on-line non-downloadable publications in the nature of articles, blog
                                                                                                   and papers in the field of human microbiota

                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                                                                                   information on human microbiota compiled from users whose microbiota have been
                                                                                                   tested, analyzed and organized; providing a website featuring technology that allows use
                                                                                                                                                                                                    Filed 12/29/20




                                                                                                   to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                   hypotheses all in the field of human microbiota; scientific study and research in the field of
                                                                                                   human microbiota; providing scientific analysis and informational reporting based upon
                                                                                                   results of laboratory testing in the field of microbiology; providing online computer
                           United States of                                                        databases that contain aggregated results of testing for microorganisms; providing a
uBiome, Inc.   741639/US                    Abandoned   LOVE YOUR BIOME   88/259194   1/11/2019
                           America                                                                 website that provides users access to databases that contain information on microbiota
                                                                                                   testing and the distribution of particular microorganisms among different populations and
                                                                                                   individuals

                                                                                                   45 - Online social networking services in the field of human microbiota; online social
                                                                                                   networking services
                                                                                                                                                                                                    Page 51 of 64




                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                   access publications, databases, and information in the field of human microbiota; online
                                                                                                   resource center, namely, a website featuring downloadable blogs and publications in the
                                                                                                   nature of articles and papers in the field of human microbiota; on-line downloadable
                                                                                                   publications in the nature of articles, blogs and papers in the field of human microbiota
                                                                                                  09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                  access publications, databases, and information in the field of human microbiota;
                                                                                                  Downloadable blogs and electronic publications in the nature of written articles and papers
                                                                                                  in the field of human microbiota provided via an online resource center website;
                                                                                                  downloadable electronic publications in the nature of written articles, blogs and written
                                                                                                  papers in the field of human microbiota; computer software and mobile applications that
                                                                                                  enable users to upload personal microbiota data and track such data for individual use
                                                                                                  and health; computer software and mobile applications for use on smartwatches that
                                                                                                  enable users to upload personal microbiota data and track such data for individual use
                                                                                                  and health
                                                                                                  41 - Providing an online website featuring downloadable blogs and publications in the
                                                                                                  nature of articles and papers in the field of human microbiota; Providing an online website
                           United States of             MICROBIOME
uBiome, Inc.   740474/US                    Abandoned                     88/100846   8/31/2018   featuring downloadable blogs and publications in the fields of medicine, science,
                           America                      EVERYWHERE
                                                                                                  microbiology, health and the prevention, treatment and management of illness
                                                                                                  42 - Providing a scientific research website that provides databases that contain
                                                                                                  information in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                  treatment and management of illness; providing a website featuring technology that allows
                                                                                                  users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                  articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                  hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                  treatment and management of illness; scientific study and research in the fields of
                                                                                                  medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                                                                                                                    Case 19-11938-LSS




                                                                                                  illness; Providing scientific information databases in the field of microbiology for the
                                                                                                  prevention, treatment, and management of illnesses




                                                                                                  09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                  access publications, databases, and information in the field of human microbiota;
                                                                                                  Downloadable blogs and electronic publications in the nature of written articles and papers
                                                                                                                                                                                                    Doc 366-1




                                                                                                  in the field of human microbiota provided via an online resource center website;
                                                                                                  downloadable electronic publications in the nature of written articles, blogs and written
                                                                                                  papers in the field of human microbiota; computer software and mobile applications that
                                                                                                  enable users to upload personal microbiota data and track such data for individual use
                                                                                                  and health; computer software and mobile applications for use on smartwatches that
                                                                                                  enable users to upload personal microbiota data and track such data for individual use
                                                                                                  and health

                                                                                                  41 - Providing an online website featuring non-downloadable publications in the nature of
                                                                                                  articles, blog articles, and papers in the field of human microbiota; Providing an online
                                                                                                  website featuring non-downloadable publications in the nature of articles, blogs, and
                           United States of
uBiome, Inc.   740475/US                    Abandoned   MICROBIOME-AWARE 88/100857    8/31/2018   papers in the fields of medicine, science, microbiology, health and the prevention,
                           America
                                                                                                  treatment and management of illness
                                                                                                                                                                                                    Filed 12/29/20




                                                                                                  42 - Providing a scientific research website that provides databases that contain scientific
                                                                                                  research information in the fields of medicine, medical science, microbiology, health and
                                                                                                  the prevention, treatment and management of illness; providing a website featuring
                                                                                                  technology that allows users to submit and analyze scientific data, perform and review
                                                                                                  scientific studies, publish articles, review the articles of others, and generate, test, review
                                                                                                  and verify scientific hypotheses all in the fields of medicine, science, microbiology, health
                                                                                                  and the prevention, treatment and management of illness; scientific study and research in
                                                                                                  the fields of medicine, science, microbiology, health and the prevention, treatment and
                                                                                                  management of illness; Providing scientific information databases in the field of
                                                                                                  microbiology for the prevention, treatment, and management of illnesses
                                                                                                                                                                                                    Page 52 of 64
                                                                                                          09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                          access publications, databases, and information in the field of human microbiota;
                                                                                                          downloadable electronic publications in the nature of articles and papers in the field of
                                                                                                          human microbiota; computer software and mobile applications that enable users to uploa
                                                                                                          personal microbiota data and track such data for individual use and health; computer
                                                                                                          software and mobile applications for use on smartwatches that enable users to upload
                                                                                                          personal microbiota data and track such data for individual use and health

                                                                                                          41 - Providing an online website featuring non-downloadable publications in the nature of
                                                                                                          blogs and articles in the field of human microbiota

                                                                                                          42 - Providing a scientific research website containing scientific research information in
                                                                                                          the fields of medicine, medical science, microbiology, health and the prevention, treatmen
                                                                                                          and management of illness; providing a website featuring technology that allows users to
                                                                                                          submit and analyze scientific data, perform and review scientific studies, publish articles,
                           United States of
uBiome, Inc.   739996/US                    Abandoned   MICROPEDIA              88/046873    7/20/2018    review the articles of others, and generate, test, review and verify scientific hypotheses all
                           America
                                                                                                          in the fields of medicine, medical science, microbiology, health and the prevention,
                                                                                                          treatment and management of illness; scientific study and research in the fields of
                                                                                                          medicine, medical science, microbiology, health and the prevention, treatment and
                                                                                                          management of illness

                                                                                                          44 - Providing a health and medical website that provides databases that contain medical
                                                                                                                                                                                                           Case 19-11938-LSS




                                                                                                          information on human microbiota compiled from users whose microbiota have been
                                                                                                          tested, analyzed and organized; Providing a health and medical website that contains
                                                                                                          medical information in the fields of medicine, science, microbiology, health and the
                                                                                                          prevention, treatment and management of illness

                                                                                                          45 - Online social networking services in the field of human microbiota; online social
                                                                                                          networking services
                                                                                                                                                                                                           Doc 366-1




                                                                                                          09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                          access publications, databases, and information in the field of human microbiota; Online
                                                                                                          resource center, namely, a website featuring downloadable blogs and publications in the
                                                                                                          nature of articles and papers in the field of human microbiota; on-line downloadable
                                                                                                          publications in the nature of articles, blogs and papers in the field of human microbiota;
                                                                                                          computer software and mobile applications that enable users to upload personal
                           United States of             Misc. Design (uBiome Fit
uBiome, Inc.   737785/US                    Abandoned                            87/748889    1/9/2018    microbiota data and track such data for individual use and health; computer software and
                           America                      Packaging)
                                                                                                          mobile applications for use on smartwatches that enable users to upload personal
                                                                                                          microbiota data and track such data for individual use and health
                                                                                                          10 - Testing and screening kit comprising instruction card, return mailer, sealable baggie,
                                                                                                          swabs, tubes, napkin and plastic tray for obtaining and sequencing human microbiome
                                                                                                                                                                                                           Filed 12/29/20




                                                                                                          samples




                                                                                                          41 - Educational services, namely, classes, workshops, seminars, written instruction, and
                                                                                                          personal tutoring in the field of human health, namely, microbial genomics
                           United States of
uBiome, Inc.   741183/US                    Abandoned   MWAS                    88/194240    11/14/2018
                           America                                                                        44 - Providing information in the field of human health, namely, microbial genomics
                                                                                                                                                                                                           Page 53 of 64
                                                                                                 09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                 access publications, databases, and information in the field of human microbiota;;
                                                                                                 downloadable publications in the nature of articles and papers in the field of human
                                                                                                 microbiota; computer software and mobile applications that enable users to upload
                                                                                                 personal microbiota data and track such data for individual use and health; computer
                                                                                                 software and mobile applications for use on smartwatches that enable users to upload
                                                                                                 personal microbiota data and track such data for individual use and health
                                                                                                 10 - Human microbiota collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                 sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                 of human microbiota through sequencing of same for determining a person's microbiota
                                                                                                 and means to keep it in balance
                                                                                                 35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                 studies and research in the in the fields of medicine, science, microbiology, health and the
                                                                                                 prevention, treatment and management of illness
                                                                                                 41 - Providing an online website featuring downloadable blogs and publications in the
                                                                                                 nature of articles and papers in the field of human microbiota; Providing an online website
                           United States of             PHARMACOMICROBIO                         featuring downloadable blogs and publications in the fields of medicine, science,
uBiome, Inc.   739994/US                    Abandoned                    88/046843   7/20/2018
                           America                      ME                                       microbiology, health and the prevention, treatment and management of illness
                                                                                                 42 - Providing a scientific research website containing information in the fields of
                                                                                                 medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                 illness; providing a website featuring technology that allows users to submit and analyze
                                                                                                 scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                                                                                                    Case 19-11938-LSS




                                                                                                 others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                 medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                 illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                 health and the prevention, treatment and management of illness; Providing a health and
                                                                                                 medical website that contains information in the fields of medicine, science, microbiology,
                                                                                                 health and the prevention, treatment and management of illness
                                                                                                 44 - Performing diagnosis of diseases and medical conditions using information about an
                                                                                                 individual's or a population's microbiota; providing information about the use of
                                                                                                 microorganisms to treat diseases and medical conditions; providing a health and medical
                                                                                                 website that contains information on human microbiota compiled from users whose
                                                                                                                                                                                                    Doc 366-1




                                                                                                 microbiota have been tested, analyzed and organized
                                                                                                                                                                                                    Filed 12/29/20
                                                                                                                                                                                                    Page 54 of 64
                                                                                                 09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                 access publications, databases, and information in the field of human microbiota;;
                                                                                                 downloadable publications in the nature of articles and papers in the field of human
                                                                                                 microbiota; computer software and mobile applications that enable users to upload
                                                                                                 personal microbiota data and track such data for individual use and health; computer
                                                                                                 software and mobile applications for use on smartwatches that enable users to upload
                                                                                                 personal microbiota data and track such data for individual use and health
                                                                                                 10 - Human microbiota collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                 sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                 of human microbiota through sequencing of same for determining a person's microbiota
                                                                                                 and means to keep it in balance
                                                                                                 35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                 studies and research in the in the fields of medicine, science, microbiology, health and the
                                                                                                 prevention, treatment and management of illness
                                                                                                 41 - Providing an online website featuring downloadable blogs and publications in the
                                                                                                 nature of articles and papers in the field of human microbiota; Providing an online website
                           United States of             PHARMACOMICROBIO                         featuring downloadable blogs and publications in the fields of medicine, science,
uBiome, Inc.   739995/US                    Abandoned                    88/046849   7/20/2018
                           America                      MICS                                     microbiology, health and the prevention, treatment and management of illness
                                                                                                 42 - Providing a scientific research website containing information in the fields of
                                                                                                 medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                 illness; providing a website featuring technology that allows users to submit and analyze
                                                                                                 scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                                                                                                    Case 19-11938-LSS




                                                                                                 others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                 medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                 illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                 health and the prevention, treatment and management of illness; Providing a health and
                                                                                                 medical website that contains information in the fields of medicine, science, microbiology,
                                                                                                 health and the prevention, treatment and management of illness
                                                                                                 44 - Performing diagnosis of diseases and medical conditions using information about an
                                                                                                 individual's or a population's microbiota; providing information about the use of
                                                                                                 microorganisms to treat diseases and medical conditions; providing a health and medical
                                                                                                 website that contains information on human microbiota compiled from users whose
                                                                                                                                                                                                    Doc 366-1




                                                                                                 microbiota have been tested, analyzed and organized
                                                                                                                                                                                                    Filed 12/29/20
                                                                                                                                                                                                    Page 55 of 64
                                                                                                   09 - Downloadable computer communications programs for using the Internet and the
                                                                                                   world wide web to access publications, databases, and information in the field of human
                                                                                                   microbiota; Downloadable electronic publications in the nature of written articles and
                                                                                                   papers in the field of human microbiota provided via an online eLearning resource center
                                                                                                   website; downloadable electronic publications in the nature of written articles and written
                                                                                                   papers in the field of human microbiota; computer software and mobile applications that
                                                                                                   enable users to upload personal microbiota data and track such data for individual use
                                                                                                   and health; computer software and mobile applications for use on smartwatches that
                                                                                                   enable users to upload personal microbiota data and track such data for individual use
                                                                                                   and health

                                                                                                   35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                   studies and research in the in the fields of medicine, science, microbiology, health and the
                                                                                                   prevention, treatment and management of illness

                                                                                                   41 - Providing education, namely, providing classes, seminars and forums in the fields of
                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                   illness; Providing an online resource center, namely, providing online non-downloadable
                           United States of                                                        written articles, blogs and written papers in the fields of medicine, science, microbiology,
uBiome, Inc.   737854/US                    Abandoned   SCIENCE FOREVER    87/757417   1/16/2018
                           America                                                                 health and the prevention, treatment and management of illness; providing on-line non-
                                                                                                   downloadable publications in the nature of written articles, blogs and written papers in the
                                                                                                   fields of medicine, science, microbiology, health and the prevention, treatment and
                                                                                                   management of illness
                                                                                                                                                                                                      Case 19-11938-LSS




                                                                                                   42 - Scientific research and development; providing a scientific research website that
                                                                                                   provides databases that contain information in the fields of medicine, science,
                                                                                                   microbiology, health and the prevention, treatment and management of illness; providing a
                                                                                                   website featuring technology that allows users to submit and analyze scientific data,
                                                                                                   perform and review scientific studies, publish articles, review the articles of others, and
                                                                                                   generate, test, review and verify scientific hypotheses all in the fields of medicine,
                                                                                                   science, microbiology, health and the prevention, treatment and management of illness;
                                                                                                   scientific study and research in the fields of medicine, science, microbiology, health and
                                                                                                   the prevention, treatment and management of illness; Providing a health and medical
                                                                                                   website that provides databases that contain information in the fields of genetic science
                                                                                                                                                                                                      Doc 366-1




                                                                                                   and microbiology for scientific research purposes related to the prevention, treatment and
                                                                                                   management of illnesses

                                                                                                   45 - Online social networking services in the field of human microbiota; online social

                                                                                                   42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                   scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                   others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                   medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                   of illness; scientific study and research in the fields of medicine, science, microbiology,
                           United States of
uBiome, Inc.   738627/US                    Abandoned   SIGNIFICANCE INDEX 87/833812   3/14/2018   health, and the prevention, treatment and management of illness
                           America
                                                                                                   41 - Providing online non-downloadable articles and papers in the fields of medicine,
                                                                                                   science, microbiology, health and the prevention, treatment and management of illness;
                                                                                                                                                                                                      Filed 12/29/20




                                                                                                   providing online journals, namely, blogs in the fields of medicine, science, microbiology,
                                                                                                   health and the prevention, treatment and management of illness




                                                                                                   09 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
                                                                                                   sealable plastic bag, instruction card, and return mailer for laboratory testing and research
                                                                                                   screening of human microbiome through sequencing of same
                           United States of             SMART FLU Design                           10 - Human microbiome collection kit comprising test tubes, swabs, plastic tray, napkin,
uBiome, Inc.   740727/US                    Abandoned                      88/132385   9/26/2018
                           America                      Logo                                       sealable plastic bag, instruction card, and return mailer for medical testing and screening
                                                                                                   of human microbiome through sequencing of same for determining a person's
                                                                                                   microbiome and means to keep it in balance
                                                                                                                                                                                                      Page 56 of 64
                                                                                                       09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                       access publications, databases, and information in the field of human health relating to
                                                                                                       respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                       publications in the nature of articles and papers in the field of human health relating to
                                                                                                       respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                       applications that enable users to upload personal health data and track such data for
                                                                                                       individual use and health; computer software and mobile applications for use on
                                                                                                       smartwatches that enable users to upload personal health data and track such data for
                                                                                                       individual use and health
                                                                                                       10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                       health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                       napkin and plastic tray for obtaining and sequencing human samples
                                                                                                       41 - Educational services, namely, providing mentoring, tutoring, seminars, workshops in
                                                                                                       the field of medicine, science, microbiology, health and the prevention, treatment and
                                                                                                       management of illness; providing a website featuring blogs in the field of human health
                                                                                                       relating to respiratory, influenza and associated health conditions; providing online non-
                                                                                                       downloadable articles and papers in the fields of medicine, science, microbiology, health
                           United States of
uBiome, Inc.   738631/US                    Abandoned   SMARTFLU               87/833854   3/14/2018   and the prevention, treatment and management of illness; providing online journals,
                           America
                                                                                                       namely, blogs in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                       treatment and management of illness
                                                                                                       42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                       scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                       others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                                                                                                          Case 19-11938-LSS




                                                                                                       medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                       of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                       health, and the prevention, treatment and management of illness; Providing a scientific
                                                                                                       research website that provides databases that contain scientific research information in
                                                                                                       the fields of respiratory science, medicine, microbiology, health and the prevention,
                                                                                                       treatment and management of illness
                                                                                                       44 - Providing a health and medical website that provides databases that contain medical
                                                                                                       information in the fields of medicine, respiratory science, microbiology, health and the
                                                                                                       prevention, treatment and management of illness; providing medical information in the
                                                                                                       field of medicine, science, health, disease prevention, treatment, and management of
                                                                                                                                                                                                          Doc 366-1




                                                                                                       illness relating to respiratory, influenza and associated health conditions




                                                                                                       41 - Educational services, namely, providing mentoring, tutoring, seminars, and
                                                                                                       workshops in the field of medicine, science, microbiology, health and the prevention,
                                                                                                       treatment and management of illness; providing a website featuring blogs in the field of
                                                                                                       human health relating to respiratory, influenza and associated health conditions; providing
                           United States of
uBiome, Inc.   740757/US                    Abandoned   SmartFlu & Nose Logo   88/136546   9/28/2018   online non-downloadable articles and papers in the fields of medicine, science,
                           America
                                                                                                       microbiology, health and the prevention, treatment and management of illness; providing
                                                                                                       online journals, namely, blogs in the fields of medicine, science, microbiology, health and
                                                                                                       the prevention, treatment and management of illness
                                                                                                                                                                                                          Filed 12/29/20
                                                                                                                                                                                                          Page 57 of 64
                                                                                                     09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                     access publications, databases, and information in the field of human health relating to
                                                                                                     respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                     publications in the nature of articles and papers in the field of human health relating to
                                                                                                     respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                     applications that enable users to upload personal health data and track such data for
                                                                                                     individual use and health; computer software and mobile applications for use on
                                                                                                     smartwatches that enable users to upload personal health data and track such data for
                                                                                                     individual use and health
                                                                                                     10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                     health conditions comprising tubes, swabs, napkin, plastic tray, sealable baggie,
                                                                                                     instruction card, and return mailer for obtaining and sequencing human samples
                                                                                                     39 - Supply chain logistic services, namely, transportation, storage and distribution of
                                                                                                     goods
                                                                                                     41 - Educational services, namely, providing mentoring, tutoring, seminars, and
                                                                                                     workshops in the field of medicine, science, microbiology, health and the prevention,
                                                                                                     treatment and management of illness; providing a website featuring blogs in the field of
                                                                                                     human health relating to respiratory, influenza and associated health conditions; providing
                           United States of
uBiome, Inc.   740756/US                    Abandoned   SmartFlu Nose Logo   88/136539   9/28/2018   online non-downloadable articles and papers in the fields of medicine, science,
                           America
                                                                                                     microbiology, health and the prevention, treatment and management of illness; providing
                                                                                                     online journals, namely, blogs in the fields of medicine, science, microbiology, health and
                                                                                                     the prevention, treatment and management of illness
                                                                                                     42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                     scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                                                                                                                        Case 19-11938-LSS




                                                                                                     others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                     medicine, respiratory science, microbiology, health, and the prevention, treatment and
                                                                                                     management of illness; scientific study and research in the fields of medicine, respiratory
                                                                                                     science, microbiology, health, and the prevention, treatment and management of illness;
                                                                                                     Providing a scientific research website that provides databases that contain scientific
                                                                                                     research information in the fields of respiratory science, medicine, microbiology, health
                                                                                                     and the prevention, treatment and management of illness
                                                                                                     44 - Providing a health and medical website that provides databases that contain medical
                                                                                                     information in the fields of medicine, respiratory science, microbiology, health and the
                                                                                                     prevention, treatment and management of illness; providing medical information in the
                                                                                                                                                                                                        Doc 366-1




                                                                                                     field of medicine, science, health, disease prevention, treatment, and management of
                                                                                                     illness relating to respiratory, influenza and associated health conditions
                                                                                                                                                                                                        Filed 12/29/20
                                                                                                                                                                                                        Page 58 of 64
                                                                                                      09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                      access publications, databases, and information in the field of human health relating to
                                                                                                      respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                      publications in the nature of articles and papers in the field of human health relating to
                                                                                                      respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                      applications that enable users to upload personal health data and track such data for
                                                                                                      individual use and health; computer software and mobile applications for use on
                                                                                                      smartwatches that enable users to upload personal health data and track such data for
                                                                                                      individual use and health

                                                                                                      10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                      health conditions comprising tubes, swabs, napkin, plastic tray, sealable baggie,
                                                                                                      instruction card, and return mailer for obtaining and sequencing human samples

                                                                                                      39 - Supply chain logistic services, namely, transportation, storage and distribution of
                                                                                                      goods

                                                                                                      41 - Educational services, namely, providing mentoring, tutoring, seminars, workshops in
                           United States of                                                           the field of medicine, science, microbiology, health and the prevention, treatment and
uBiome, Inc.   740755/US                    Abandoned   SmartFlu Stylized    88/136525   9/28/2018
                           America                                                                    management of illness; providing a website featuring blogs in the field of human health
                                                                                                      relating to respiratory, influenza and associated health conditions; providing online non-
                                                                                                      downloadable articles and papers in the fields of medicine, science, microbiology, health
                                                                                                      and the prevention, treatment and management of illness; providing online journals,
                                                                                                      namely, blogs in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                                                                                                                         Case 19-11938-LSS




                                                                                                      treatment and management of illness

                                                                                                      42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                      scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                      others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                      medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                      of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                      health, and the prevention, treatment and management of illness; Providing a scientific
                                                                                                      research website that provides databases that contain scientific research information in
                                                                                                      the fields of respiratory science, medicine, microbiology, health and the prevention,
                                                                                                                                                                                                         Doc 366-1




                                                                                                      treatment and management of illness

                                                                                                      44 - Providing a health and medical website that provides databases that contain medical
                                                                                                      information in the fields of medicine, respiratory science, microbiology, health and the

                                                                                                      41 - Educational services, namely, providing mentoring, tutoring, seminars, and
                                                                                                      workshops in the field of medicine, science, microbiology, health and the prevention,
                                                                                                      treatment and management of illness; providing a website featuring blogs in the field of
                                                                                                      human health relating to respiratory, influenza and associated health conditions; providing
                           United States of
uBiome, Inc.   741187/US                    Abandoned   SMARTGUT & Design    88/194332   11/14/2018   online non-downloadable articles and papers in the fields of medicine, science,
                           America
                                                                                                      microbiology, health and the prevention, treatment and management of illness; providing
                                                                                                      online journals, namely, blogs in the fields of medicine, science, microbiology, health and
                                                                                                      the prevention, treatment and management of illness
                                                                                                                                                                                                         Filed 12/29/20




                                                                                                      41 - Educational services, namely, providing mentoring, tutoring, seminars, and
                                                                                                      workshops in the field of medicine, science, microbiology, health and the prevention,
                                                                                                      treatment and management of illness; providing a website featuring blogs in the field of
                                                                                                      human health relating to respiratory, influenza and associated health conditions; providing
                           United States of
uBiome, Inc.   741188/US                    Abandoned   SMARTJANE & Design   88/194345   11/14/2018   online non-downloadable articles and papers in the fields of medicine, science,
                           America
                                                                                                      microbiology, health and the prevention, treatment and management of illness; providing
                                                                                                      online journals, namely, blogs in the fields of medicine, science, microbiology, health and
                                                                                                      the prevention, treatment and management of illness
                                                                                                                                                                                                         Page 59 of 64
                                                                                             09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                             access publications, databases, and information in the field of human health relating to
                                                                                             respiratory, influenza and associated health conditions; downloadable electronic
                                                                                             publications in the nature of articles and papers in the field of human health relating to
                                                                                             respiratory, influenza and associated health conditions; computer software and mobile
                                                                                             applications that enable users to upload personal health data and track such data for
                                                                                             individual use and health; computer software and mobile applications for use on
                                                                                             smartwatches that enable users to upload personal health data and track such data for
                                                                                             individual use and health

                                                                                             10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                             health conditions comprising tubes, swabs, napkin, plastic tray, sealable baggie,
                                                                                             instruction card, and return mailer for obtaining and sequencing human samples

                                                                                             42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                             scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                             others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                             medicine, science, microbiology, health, and the prevention, treatment and management
                           United States of                                                  of illness; scientific study and research in the fields of medicine, science, microbiology,
uBiome, Inc.   740929/US                    Abandoned   SMARTNOSE   88/157252   10/16/2018
                           America                                                           health, and the prevention, treatment and management of illness; Providing a scientific
                                                                                             research website that provides databases that contain scientific research information in
                                                                                             the fields of respiratory science, medicine, microbiology, health and the prevention,
                                                                                             treatment and management of illness
                                                                                                                                                                                                Case 19-11938-LSS




                                                                                             44 - Providing a health and medical website that provides databases that contain medical
                                                                                             information in the fields of medicine, respiratory science, microbiology, health and the
                                                                                             prevention, treatment and management of illness; providing medical information in the
                                                                                             field of medicine, science, health, disease prevention, treatment, and management of
                                                                                             illness relating to respiratory, influenza and associated health conditions

                                                                                             41 - Educational services, namely, providing mentoring, tutoring, seminars, workshops in
                                                                                             the field of medicine, science, microbiology, health and the prevention, treatment and
                                                                                             management of illness; providing a website featuring blogs in the field of human health
                                                                                             relating to respiratory, influenza and associated health conditions; providing online non-
                                                                                                                                                                                                Doc 366-1




                                                                                             downloadable articles and papers in the fields of medicine, science, microbiology, health
                                                                                             and the prevention, treatment and management of illness; providing online journals,
                                                                                             namely, blogs in the fields of medicine, science, microbiology, health and the prevention,
                                                                                             treatment and management of illness
                                                                                                                                                                                                Filed 12/29/20
                                                                                                                                                                                                Page 60 of 64
                                                                                                         09 - Downloadable computer programs for using the internet and the world wide web t
                                                                                                         access publications, databases, and information in the field of human health relating to
                                                                                                         respiratory, influenza and associated health conditions; downloadable electronic
                                                                                                         publications in the nature of articles and papers in the field of human health relating to
                                                                                                         respiratory, influenza and associated health conditions; computer software and mobile
                                                                                                         applications that enable users to upload personal health data and track such data for
                                                                                                         individual use and health; computer software and mobile applications for use on
                                                                                                         smartwatches that enable users to upload personal health data and track such data for
                                                                                                         individual use and health

                                                                                                         10 - Medical testing and screening kit for monitoring influenza and respiratory related
                                                                                                         health conditions comprising instruction card, return mailer, sealable baggie, swabs, tube
                                                                                                         napkin and plastic tray for obtaining and sequencing human samples

                                                                                                         41 - Educational services, namely, providing mentoring, tutoring, seminars, workshops in
                                                                                                         the field of medicine, science, microbiology, health and the prevention, treatment and
                                                                                                         management of illness; providing a website featuring blogs in the field of human health
                                                                                                         relating to respiratory, influenza and associated health conditions; providing online non-
                                                                                                         downloadable articles and papers in the fields of medicine, science, microbiology, health
                           United States of
uBiome, Inc.   738632/US                    Abandoned   SNIFFLE-OME             87/833863   3/14/2018    and the prevention, treatment and management of illness; providing online journals,
                           America
                                                                                                         namely, blogs in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                         treatment and management of illness
                                                                                                         42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                         scientific data, perform and review scientific studies, publish articles, review the articles of
                                                                                                         others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                                                                                                            Case 19-11938-LSS




                                                                                                         medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                         of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                         health, and the prevention, treatment and management of illness; Providing a scientific
                                                                                                         research website that provides databases that contain scientific research information in
                                                                                                         the fields of respiratory science, medicine, microbiology, health and the prevention,
                                                                                                         treatment and management of illness

                                                                                                         44 - Providing a health and medical website that provides databases that contain medical
                                                                                                         information in the fields of medicine, respiratory science, microbiology, health and the
                                                                                                         prevention, treatment and management of illness; providing medical information in the
                                                                                                                                                                                                            Doc 366-1




                                                                                                         field of medicine, science, health, disease prevention, treatment, and management of
                                                                                                         illness relating to respiratory, influenza and associated health conditions



                                                                                                         09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                         access publications, databases, and information in the field of human microbiota;
                                                                                                         downloadable electronic publications in the nature of written articles and papers in the field
                                                                                                         of human microbiota provided via an online resource center website; downloadable
                                                                                                         electronic publications in the nature of written articles and written papers in the field of
                                                                                                         human microbiota; computer software and mobile applications that enable users to uploa
                           United States of             U Fit Logo (Black and                            personal microbiota data and track such data for individual use and health; computer
uBiome, Inc.   736416/US                    Abandoned                           87/701659   11/29/2017
                           America                      White)                                           software and mobile applications for use on smartwatches that enable users to upload
                                                                                                                                                                                                            Filed 12/29/20




                                                                                                         personal microbiota data and track such data for individual use and health
                                                                                                         10 - Medical testing and screening kit comprising instruction card, return mailer, sealable
                                                                                                         baggie, swabs, tubes, napkin and plastic tray for obtaining and sequencing human
                                                                                                         microbiome samples
                                                                                                                                                                                                            Page 61 of 64
                                                                                                      09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                      access publications, databases, and information in the field of human microbiota;
                                                                                                      downloadable electronic publications in the nature of written articles and papers in the field
                                                                                                      of human microbiota provided via an online resource center website; downloadable
                                                                                                      electronic publications in the nature of written articles and written papers in the field of
                                                                                                      human microbiota; computer software and mobile applications that enable users to uploa
                           United States of
uBiome, Inc.   736415/US                    Abandoned   U Fit Logo (Color)   87/701642   11/29/2017   personal microbiota data and track such data for individual use and health; computer
                           America
                                                                                                      software and mobile applications for use on smartwatches that enable users to upload
                                                                                                      personal microbiota data and track such data for individual use and health
                                                                                                      10 - Medical testing and screening kit comprising instruction card, return mailer, sealable
                                                                                                      baggie, swabs, tubes, napkin and plastic tray for obtaining and sequencing human
                                                                                                      microbiome samples




                                                                                                      05 - Diagnostic reagents for tracking indicators for particular disease states for medical
                                                                                                      diagnosis

                                                                                                      09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                      access publications, databases, and information in the field of human microbiota;
                                                                                                      downloadable electronic publications in the nature of articles and papers in the field of
                                                                                                      human microbiota; computer software and mobile applications that enable users to uploa
                                                                                                                                                                                                         Case 19-11938-LSS




                                                                                                      personal microbiota data and track such data for individual use and health; computer
                                                                                                      software and mobile applications for use on smartwatches that enable users to upload
                                                                                                      personal microbiota data and track such data for individual use and health

                                                                                                      10 - Medical testing and screening kit comprising instruction card, return mailer, sealable
                                                                                                      baggie, swabs, tubes, napkin and plastic tray for obtaining and sequencing human
                                                                                                      microbiome samples

                                                                                                      42 - Providing a website featuring technology that allows users to submit and analyze
                                                                                                      scientific data, perform and review scientific studies, publish articles, review the articles of
                           United States of                                                           others, and generate, test, review and verify scientific hypotheses all in the fields of
                                                                                                                                                                                                         Doc 366-1




uBiome, Inc.   738626/US                    Abandoned   UBIOMARKER           87/833795   3/14/2018
                           America                                                                    medicine, science, microbiology, health, and the prevention, treatment and management
                                                                                                      of illness; scientific study and research in the fields of medicine, science, microbiology,
                                                                                                      health, and the prevention, treatment and management of illness; providing a scientific
                                                                                                      research website that provides databases that contain information in the fields of science,
                                                                                                      medicine, microbiology, health and the prevention, treatment and management of illness

                                                                                                      44 - Genetic testing for medical purposes; genetic counseling, namely, analysis of genetic
                                                                                                      testing for medical use; providing a health and medical website that provides databases
                                                                                                      that contain information in the fields of medicine, science, microbiology, health and the
                                                                                                      prevention, treatment and management of illness

                                                                                                      41 - Providing a website featuring blogs in the field of human microbiota; providing online
                                                                                                      non-downloadable articles and papers in the fields of medicine, science, microbiology,
                                                                                                                                                                                                         Filed 12/29/20




                                                                                                      health and the prevention, treatment and management of illness; providing online journals,
                                                                                                      namely, blogs in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                      treatment and management of illness
                                                                                                                                                                                                         Page 62 of 64
                                                                                                   09 - Downloadable computer programs for using the Internet and the world wide web to
                                                                                                   access publications, databases, and information in the field of human microbiota;
                                                                                                   Downloadable electronic publications in the nature of written articles and papers in the
                                                                                                   field of human microbiota provided via an online resource center website; downloadable
                                                                                                   electronic publications in the nature of written articles and written papers in the field of
                                                                                                   human microbiota; computer software and mobile applications that enable users to uploa
                                                                                                   personal microbiota data and track such data for individual use and health; computer
                                                                                                   software and mobile applications for use on smartwatches that enable users to upload
                                                                                                   personal microbiota data and track such data for individual use and health
                                                                                                   10 - Medical testing and screening kit comprising instruction card, return mailer, sealable
                                                                                                   baggie, swabs, tubes, napkin and plastic tray for obtaining and sequencing human
                                                                                                   microbiome samples

                                                                                                   18 - All purpose carrying bags, tote bags, backpacks, gym bags, sling bags, satchels,
                                                                                                   shoulder bags, duffel bags

                                                                                                   21 - Water bottles sold empty
                                                                                                   24 - Fabrics and textiles, namely, bed sheets, bed spreads, bed skirts, bed covers, bed
                           United States of                                                        blankets, blanket throws, plastic table covers, textile table cloths
uBiome, Inc.   736413/US                    Abandoned   UBIOME FIT        87/701582   11/29/2017
                           America
                                                                                                   35 - Recruiting services, namely, recruiting research subjects to participate in scientific
                                                                                                   studies and research in the in the fields of medicine, science, microbiology, health and the
                                                                                                   prevention, treatment and management of illness
                                                                                                                                                                                                    Case 19-11938-LSS




                                                                                                   42 - Providing a scientific research website that provides databases that contain
                                                                                                   information in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                   treatment and management of illness; providing a website featuring technology that allows
                                                                                                   users to submit and analyze scientific data, perform and review scientific studies, publish
                                                                                                   articles, review the articles of others, and generate, test, review and verify scientific
                                                                                                   hypotheses all in the fields of medicine, science, microbiology, health and the prevention,
                                                                                                   treatment and management of illness; scientific study and research in the fields of
                                                                                                   medicine, science, microbiology, health and the prevention, treatment and management o
                                                                                                   illness; providing scientific information databases in the field of microbiology for the
                                                                                                   prevention, treatment, and management of illnesses
                                                                                                                                                                                                    Doc 366-1




                                                                                                   45 - Online social networking services in the field of human microbiota; online social
                                                                                                   networking services



                                                                                                   09 - Downloadable computer programs for using the internet and the world wide web to
                                                                                                   access publications, databases, and information in the field of human microbiota;
                                                                                                   downloadable electronic publications in the nature of written articles and papers in the field
                                                                                                   of human microbiota provided via an online resource center website; downloadable
                                                                                                   electronic publications in the nature of written articles and written papers in the field of
                                                                                                   human microbiota; computer software and mobile applications that enable users to uploa
                           United States of
uBiome, Inc.   736414/US                    Abandoned   uBiome Fit Logo   87/701625   11/29/2017   personal microbiota data and track such data for individual use and health; computer
                           America
                                                                                                   software and mobile applications for use on smartwatches that enable users to upload
                                                                                                                                                                                                    Filed 12/29/20




                                                                                                   personal microbiota data and track such data for individual use and health
                                                                                                   10 - Medical testing and screening kit comprising instruction card, return mailer, sealable
                                                                                                   baggie, swabs, tubes, napkin and plastic tray for obtaining and sequencing human
                                                                                                   microbiome samples
                                                                                                                                                                                                    Page 63 of 64
              Case 19-11938-LSS         Doc 366-1    Filed 12/29/20    Page 64 of 64


DomainName                Host            Status
getsmartgut.com            GoDaddy         Expiredbutrenewedwithownershipprotection
smartguttest.com           GoDaddy         Expiredbutrenewedwithownershipprotection
smartguttoday.com          GoDaddy         Expiredbutrenewedwithownershipprotection
externalclinicalcare.com   CloudFlare      Active
microbiomecounselors.com   CloudFlare      Active
microbiomecounselors.org   CloudFlare      Active
silverhillforge.com        CloudFlare      Active
smartgut.com               CloudFlare      Active
tactless.com               CloudFlare      Active
ubiome.blog                CloudFlare      Active
ubiome.com                 CloudFlare      Active
ubiome.io                  CloudFlare      Active
zacharyapte.com            CloudFlare      Active
